        Case 1:15-cr-00866-WHP Document 39 Filed 12/12/19 Page 1 of 55



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------X
                                       :
UNITED STATES OF AMERICA               :
                                       :
               v.                      :            15 Cr. 866 (WHP)
                                       :
ROGER THOMAS CLARK,                    :
     a/k/a “Variety Jones,”            :
     a/k/a “Cimon,”                    :
     a/k/a “VJ,”                       :
     a/k/a “Plural of Mongoose,”       :
                                       :
                            Defendant. :
                                       :
------------------------------------X




         MEMORANDUM OF LAW OF THE UNITED STATES OF AMERICA
              IN OPPOSITION TO DEFENDANT’S MOTIONS TO
              SUPPRESS EVIDENCE AND OBTAIN DISCOVERY




                                              GEOFFREY S. BERMAN
                                              United States Attorney for the
                                              Southern District of New York
                                              One St. Andrew’s Plaza
                                              New York, New York 10007



Michael D. Neff
Vladislav Vainberg
Eun Young Choi
       Assistant United States Attorneys
       Of Counsel
            Case 1:15-cr-00866-WHP Document 39 Filed 12/12/19 Page 2 of 55




                                              TABLE OF CONTENTS


TABLE OF CONTENTS .............................................................................................................. i


TABLE OF AUTHORITIES ....................................................................................................... ii


I. PRELIMINARY STATEMENT ............................................................................................. 1


II. FACTUAL BACKGROUND ................................................................................................. 3
   A. The Silk Road Website ......................................................................................................... 3
   B. The Investigation .................................................................................................................. 4
   C. Ross Ulbricht ........................................................................................................................ 7
   D. Roger Thomas Clark ............................................................................................................ 9
   E. Clark’s Arrest, Post-Arrest Statements, and Thai Extradition Proceedings ....................... 11
   F. Clark’s Motions to Suppress .............................................................................................. 13


III. THERE WAS NO FOURTH AMENDMENT VIOLATION ......................................... 14
   A. The FBI’s Review of the Icelandic Server Did Not Violate the Fourth Amendment ........ 15
          1. As A Canadian Citizen Then in Thailand Who Had No Voluntary, Substantial
             Connection to This Country, Clark Is Not Among “The People” Who May Assert the
             Fourth Amendment’s Protections to Challenge Investigative Steps Taken in Iceland..15
          2. The Fourth Amendment and the Exclusionary Rule Do Not Apply to Searches of Foreign
              Property by Foreign Law Enforcement ....................................................................... 18
          3. The FBI’s Domestic Review of Evidence Lawfully Searched and Seized by Icelandic
             Authorities in Iceland Is Not a New Search to which the Warrant Clause Applies .... 19
   B. Clark Also Lacks Standing Under the Fourth Amendment ............................................... 25
   C. Clark’s Packet-Sniffing Argument, Which Also Seeks to Invoke the Fourth
      Amendment, Fails............................................................................................................... 34


IV. CLARK’S THAILAND-RELATED MOTIONS ARE MERITLESS ............................ 37
   A. Clark Has Offered No Basis to Suppress His Post-Arrest Statements, Nor is There Any.. 37
   B. There Is No Basis to Suppress the Contents of Clark’s Devices Seized in Thailand......... 40
          1. Factual Background……………………………………………………………………41
          2. Discussion……………………………………………………………………………..42



                                                                      i
            Case 1:15-cr-00866-WHP Document 39 Filed 12/12/19 Page 3 of 55



V. CLARK’S DISCOVERY REQUESTS SHOULD ALL BE DENIED ............................. 43


VI. CONCLUSION .................................................................................................................... 49




                                        TABLE OF AUTHORITIES


Cases
Berkemer v. McCarty, 468 U.S. 420 (1984) ................................................................................. 39

Campaneria v. Reid, 891 F.2d 1014 (2d Cir. 1989) ..................................................................... 43

Carpenter v. United States, 138 S. Ct. 2206 (2018) ............................................................... 35, 36

Colorado v. Connelly, 479 U.S. 157 (1986) ................................................................................. 38

Colorado v. Spring, 479 U.S. 564 (1987) ..................................................................................... 38

Davis v. United States, 564 U.S. 229 (2011) ................................................................................. 22

Green v. Scully, 850 F.2d 894 (2d Cir. 1988) ............................................................................... 39

Gross v. Rell, 585 F.3d 72 (2d Cir. 2009) ..................................................................................... 38

Guest v. Leis, 255 F.3d 325 (6th Cir. 2001) .................................................................................. 34

Herring v. United States, 555 U.S. 135 (2009)............................................................................. 22

In re Terrorist Bombings of U.S. Embassies in E. Africa,
        552 F.3d 157 (2d Cir. 2008)...................................................................... 16, 20, 23, 40, 47

Jencks v. United States, 353 U.S. 657 (1957) ............................................................................... 44

Kyllo v. United States, 533 U.S. 27 (2001) ................................................................................... 35

United States v. Lambis, 197 F. Supp. 3d 606, 608 (S.D.N.Y. 2016)........................................... 35

Leventhal v. Knapek, 266 F.3d 64 (2d Cir. 2001) ......................................................................... 28

Lynumm v. Illinois, 372 U.S. 528 (1963) ...................................................................................... 39

Martinez v. Nygaard, 831 F.2d 822 (9th Cir. 1987) ..................................................................... 27


                                                                  ii
           Case 1:15-cr-00866-WHP Document 39 Filed 12/12/19 Page 4 of 55



Marshall v. Barlow’s, Inc., 436 U.S. 307 (1978) .......................................................................... 26

Miranda v. Arizona, 384 U.S. 436 (1966) ........................................................................ 38, 39, 40

New York v. Burger, 482 U.S. 691 (1987) .................................................................................... 25

O’Connor v. Ortega, 480 U.S. 709 (1987) .................................................................................... 26

Oregon v. Elstad, 470 U.S. 298 (1985)......................................................................................... 39

Rakas v. Illinois, 439 U.S. 128 (1978) .................................................................................... 25, 34

Rawlings v. Kentucky, 448 U.S. 98 (1980) ................................................................................... 25

Schneckloth v. Bustamonte, 412 U.S. 218 (1973) ......................................................................... 39

Smith v. Maryland, 442 U.S. 735 (1979) ................................................................................ 35, 36

United States v. Aguiar, 737 F.3d 251 (2d Cir. 2013) .................................................................. 22

United States v. Armstrong, 517 U.S. 456 (1996) ........................................................................ 45

United States v. Ashley, 905 F. Supp. 1146 (E.D.N.Y.1995) ....................................................... 44

United States v. Batista, 06 Cr. 265, 2009 WL 910357 (E.D.N.Y. Mar. 31, 2009) ..................... 45

United States v. Britt, 508 F.2d 1052 (5th Cir. 1975) ............................................................. 28, 33

United States v. Busic, 592 F.2d 13 (2d Cir. 1978) ...................................................................... 18

United States v. Cameron, 672 F. Supp. 2d 133 (D. Me. 2009) ................................................... 45

United States v. Carpenter, 341 F.3d 666 (8th Cir. 2003) ............................................................ 24

United States v. Chaves, 169 F.3d 687 (11th Cir. 1999) .............................................................. 26

United States v. Chuang, 897 F.2d 646 (2d Cir. 1990)............................................... 26, 27, 31, 32

United States v. Clark, 638 F.3d 89 (2d Cir. 2011) ...................................................................... 24

United States v. Coke, 07 Cr. 971 (RPP), 2011 WL 3738969 (S.D.N.Y. Aug. 22, 2011) ............ 16

United States v. Conder, 423 F.2d 904 (6th Cir. 1970) ................................................................ 45

United States v. Costin, 05 Cr. 38 (JCH), 2006 WL 2522377 (D. Conn. July 31, 2006) ............. 28

United States v. Cotroni, 527 F.2d 708 (2d Cir. 1975) ................................................................. 19

United States v. Defreitas, 701 F. Supp. 2d 297 (E.D.N.Y. 2010) ................................... 17, 20, 21

                                                               iii
           Case 1:15-cr-00866-WHP Document 39 Filed 12/12/19 Page 5 of 55



United States v. Filippi, 12 Cr. 604 (RA), 2013 WL 208919 (S.D.N.Y. Jan. 16, 2013) .............. 27

United States v. Gasperini, 16 Cr. 441, 2017 WL 3038227 (E.D.N.Y. July 17, 2017)................ 16

United States v. Getto, 729 F.3d 221 (2d Cir. 2013) ..................................................................... 19

United States v. Hamilton, 538 F.3d 162 (2d Cir. 2008) .............................................................. 25

United States v. Jaswal, 47 F.3d 539 (2d Cir. 1995) .................................................................... 38

United States v. Larranga Lopez, 05 Cr. 655 (SLT), 2006 WL 1307963
       (E.D.N.Y. May 11, 2006) ................................................................................................. 44

United States v. Lartey, 716 F.2d 955 (2d Cir. 1983) .................................................................... 26

United States v. Lee, 723 F.3d 134 (2d Cir. 2013)........................................................................ 18

United States v. Leon, 468 U.S. 897 (1984).................................................................................. 22

United States v. Lifshitz, 369 F.3d 173 (2d Cir. 2004).................................................................. 34

United States v. Loera, 333 F. Supp. 3d 172 (E.D.N.Y. 2018)................................... 17, 18, 21, 23

United States v. Maniktala, 934 F.2d 25 (2d Cir. 1991) ............................................................... 44

United States v. McGuinness, 764 F. Supp. 888 (S.D.N.Y.1991) ................................................ 44

United States v. Mendlowitz, 17 Cr. 248 (VSB), 2019 WL 1017533

          (S.D.N.Y. Mar. 2, 2019) ............................................................................................. 28, 32

United States v. Meregildo, 883 F. Supp. 2d 523 (S.D.N.Y. 2012).............................................. 34

United States v. Miller, 425 U.S. 435 (1976)................................................................................ 36

United States v. Mustafa, 753 F. App’x 22 (2d Cir. 2018) ........................................................... 16

United States v. Nagle, 803 F.3d 167 (3d Cir. 2015) .............................................................. 28, 32

United States v. Parilla, 13 Cr. 360 (AJN), 2014 WL 1621487 (S.D.N.Y. Apr. 22, 2014) ... 46, 47

United States v. Persico, 447 F. Supp. 2d 213 (E.D.N.Y. 2006) .................................................. 44

United States v. Reilly, 76 F.3d 1271 (2d Cir. 1996) ..................................................................... 25

United States v. Rickard, 534 F. App’x 35 (2d Cir. 2013) ........................................................... 22

United States v. Rufolo, 89 Cr. 938 (KMW), 1990 WL 29425 (S.D.N.Y. Mar. 13, 1990) .......... 45


                                                                 iv
            Case 1:15-cr-00866-WHP Document 39 Filed 12/12/19 Page 6 of 55



United States v. Salameh, 152 F.3d 88 (2d Cir. 1998).................................................................. 43

United States v. Savarese, 01 Cr. 1121 (AGS), 2002 WL 265153 (S.D.N.Y. Feb. 22, 2002) ..... 48

United States v. Schluter, 19 F.R.D. 415 (S.D.N.Y. 1956)........................................................... 45

United States v. SDI Future Health, Inc., 568 F.3d 684 (9th Cir. 2009) ...................................... 27

United States v. Taketa, 923 F.2d 665 (9th Cir. 1991) ................................................................. 26

United States v. Taylor, 745 F.3d 15 (2d Cir. 2014)..................................................................... 39

United States v. Thomas, 757 F.2d 1359 (2d Cir. 1985)............................................................... 23

United States v. Ulbricht, 858 F.3d 71 (2d Cir. 2017) ........................................................ 3, 35, 37

United States v. Ulbricht, 14 Cr. 68 KBF, 2014 WL 5090039 (S.D.N.Y. Oct. 10, 2014) ............ 45

United States v. Vasey, 834 F.2d 782 (9th Cir. 1987) ................................................................... 25

United States v. Verdugo-Urquidez, 494 U.S. 259 (1990).................. 15, 16, 18, 19, 20, 21, 23, 42

United States v. Vilar, 729 F.3d 62 (2d Cir. 2013) ................................................................. 19, 47

United States v. Watson, 404 F.3d 163 (2d Cir. 2005) ..................................................... 31, 32, 47

United States v. Wilson, 571 F. Supp. 1422 (S.D.N.Y. 1983) ...................................................... 44

Williams v. Kunze, 806 F.2d 594 (5th Cir. 1986) ............................................................. 28, 32, 33

Zhang v. Gonzales, 426 F.3d 540 (2d Cir. 2005) .......................................................................... 38


Constitutional Provisions
Fourth Amendment………………………………………………………………………….passim


Rules and Statutes
Fed. R. Crim. P. 16 ....................................................................................................................... 44




                                                                      v
         Case 1:15-cr-00866-WHP Document 39 Filed 12/12/19 Page 7 of 55



I. PRELIMINARY STATEMENT

       From January 2011 to October 2013, the Silk Road was a massive, online illicit black

market that was used by thousands of drug dealers and other criminals to distribute illegal drugs

and other illicit goods and services to over 100,000 buyers, and to launder hundreds of millions of

dollars derived from those unlawful transactions. Defendant Roger Thomas Clark (“Clark” or the

“defendant”) was an advisor and mentor to Ross Ulbricht—the creator, owner, and operator of

Silk Road. Clark advised Ulbricht on all aspects of Silk Road’s operations, including urging

Ulbricht to commission a murder-for-hire of someone who had stolen from Silk Road. The

Government arrested Ulbricht while he was logged into Silk Road as its administrator. Ulbricht’s

computer (the “Ulbricht Laptop”) contained chats between Ulbricht and his employees, including

with Clark about the day-to-day management of Silk Road and how to evade law enforcement.

       Clark now moves to suppress virtually all of the Government’s evidence, including (a) the

contents of various Silk Road servers; (b) evidence from Ulbricht’s home, devices, and electronic

accounts; (c) the contents of a third party’s email account; (d) devices seized from Clark’s

residence in Thailand, by the Royal Thai Police, in connection with Clark’s 2015 arrest; and

(e) Clark’s post-arrest statements, both oral and written.

       Most of Clark’s 39 suppression motions rely, directly or derivatively, on one central claim:

The Government (purportedly) violated the Fourth Amendment by not obtaining a warrant to

review a copy of the Silk Road server legitimately seized and accessed by Icelandic law

enforcement in Iceland (the “Icelandic Server”), in response to a diplomatic request from the

United States.

       Clark’s central claim is wrong for at least four reasons. First, under binding precedent,

Clark cannot invoke the Fourth Amendment for his claims, because—as a Canadian citizen then



                                                 1
        Case 1:15-cr-00866-WHP Document 39 Filed 12/12/19 Page 8 of 55



residing in Thailand—he lacked voluntary, substantial connections to the United States at the time

of the foreign search at issue. Second, regardless of Clark’s ties to the United States, the Fourth

Amendment does not apply abroad, including to the seizure and imaging of the Icelandic Server.

Third, even if the Fourth Amendment did apply, Clark lacks standing to challenge the search of

the Icelandic Server because, among other reasons, he did not own, lease, control, or pay for the

Icelandic Server. Fourth, even if the Court assumed that Clark had standing, no court has ever

adopted Clark’s substantive argument: that evidence properly seized and imaged abroad, by

foreign law enforcement, is nevertheless subject to the warrant requirement once it crosses the

border to be reviewed domestically by U.S. law enforcement. Given the lack of any precedent for

this novel (and incorrect) argument, the good-faith exception to the exclusionary rule applies.

       In addition to his central claim, Clark seeks to suppress his various post-arrest statements

in Thailand, oral and written. But there is simply no basis to do so. Clark was Mirandized before

both of his oral statements to an HSI Special Agent, and he knowingly and voluntarily waived his

rights. As for his written statements, they were not in response to any questioning at all. Rather,

Clark made a strategic choice to contact the same HSI Special Agent as part of his unsolicited bid

for immunity.

       Clark also asserts that his devices, which were seized from his home in Thailand during his

arrest, should be suppressed because he was allegedly coerced by Thai police into signing a form

consenting to their seizure. But Clark conflates two issues. The Government does not need, and

is not relying on, this consent form. As for the devices, the United States submitted a request to

the Kingdom of Thailand to arrest a defendant in a sophisticated cybercrime case, and the Royal

Thai Police seized Clark’s devices during the course of executing his arrest—an entirely

unsurprising fact in a case involving computer crime. The Government later obtained a search



                                                2
         Case 1:15-cr-00866-WHP Document 39 Filed 12/12/19 Page 9 of 55



warrant in this District for those devices, amply supported by probable cause (and not relying at

all on the consent form).

       Finally, Clark lodges 12 meritless discovery requests, resurrecting a fishing expedition

previously, and unsuccessfully, pursued by Ulbricht. These requests should all be denied, as well.


II. FACTUAL BACKGROUND 1

       A. The Silk Road Website

       From January 2011 until October 2, 2013, the “Silk Road” website hosted a sprawling

black-market bazaar on the Internet, where illegal drugs and other illicit goods and services were

regularly bought and sold by the site’s users. Silk Road was an online black market of

unprecedented scope. By the time it was shuttered in October 2013, more than 13,000 offerings

were listed on its homepage for illegal drugs of virtually every variety. A wide variety of other

illicit goods and services were sold on the site as well, including fake IDs and passports, computer-

hacking tools and services, counterfeit goods and pirated media, criminal guidebooks and

instruction manuals, and money laundering services. In total, more than 1.5 million transactions

were conducted over the Silk Road, involving more than 100,000 buyer accounts and nearly 4,000

seller accounts. Those transactions had a total value of more than $213 million in U.S. currency,

and nearly 95% of those sales (approximately $183 million worth) were for illegal drugs. The

buyers and sellers involved in these transactions were spread across the world.


1
  These facts are drawn, in substantial part, from the public record accumulated through other Silk
Road cases in this District (and one appeal in this Circuit), including those of Ross William
Ulbricht, Peter Phillip Nash, Andrew Michael Jones, and Gary Davis. See, e.g., United States v.
Ross William Ulbricht, 14 Cr. 68 (LGS); United States v. Peter Phillip Nash, Andrew Michael
Jones, and Gary Davis, 13 Cr. 850 (JMF). Ulbricht proceeded to trial in 2015 before Judge Forrest
and ultimately appealed his conviction and sentence to the Second Circuit. In a 139-page opinion,
the Second Circuit affirmed Ulbricht’s conviction and sentence in all respects. See United States
v. Ulbricht, 858 F.3d 71, 82 (2d Cir. 2017), cert. denied, 138 S. Ct. 2708 (2018). Nash, Jones, and
Davis each pleaded guilty.
                                                 3
        Case 1:15-cr-00866-WHP Document 39 Filed 12/12/19 Page 10 of 55



       Unlike mainstream commerce websites, Silk Road was only accessible on the Tor network.

The Tor network is a special network of computers on the Internet, distributed around the world,

that is designed to conceal the true Internet protocol addresses (or “IP addresses”) of the computers

on the network and, thereby, enhance the anonymity of network’s users. 2 Tor also allows websites

to operate on the network in a way that conceals the true IP addresses of the computer servers

hosting the websites, referred to as “hidden services.” Such “hidden services” operating on Tor

have complex web addresses ending in “.onion.” Such addresses can only be accessed using

special Tor web browser software.

       The only form of payment accepted on Silk Road was Bitcoin—a decentralized form of

electronic currency, existing entirely on the Internet and not in any physical form. Bitcoin is

designed to be as anonymous as cash.         Although Bitcoin has known legitimate uses, it is

particularly attractive to cybercriminals and money launderers, because of its anonymity.

       Silk Road charged a commission for every transaction conducted by its users, generally

8 to 15 percent. During its operation, Silk Road generated sales revenue totaling over 9.9 million

Bitcoins and collected commissions from these sales totaling over 640,000 Bitcoins, worth more

than $213 million and $13 million, respectively, based on the prevailing Bitcoin exchange rates

when the underlying sales occurred.

       B. The Investigation

       During the course of its investigation, the FBI New York Field Office located the server

hosting the Silk Road website (the Icelandic Server) in or about June 2013. (See Decl. of

Christopher Tarbell (“Tarbell Decl.”), attached as Exhibit C to Mitchell Declaration (Dkt. 34-3),




2
 An IP address is a unique series of numbers, separated by periods, that identifies each device
using the Internet Protocol to communicate over a network.
                                                 4
        Case 1:15-cr-00866-WHP Document 39 Filed 12/12/19 Page 11 of 55



¶ 5). The IP address of the Icelandic Server (the “Icelandic IP Address”) was “leaking” from the

site due to an apparent misconfiguration of the user login interface by the site administrator—i.e.,

Ulbricht. (Id. ¶¶ 4-8). (Indeed, Ulbricht’s own “journal” entry from May 3, 2013, on the Ulbricht

Laptop, noted a leaking IP address.)

       Based on publicly available information, the Icelandic IP Address was associated with a

server housed at a data center operated by a foreign server-hosting company in Iceland. (Id. ¶ 9).

Accordingly, on June 12, 2013, the United States issued an official request 3 to Iceland for Icelandic

authorities to take certain investigative measures with respect to the server, including collecting

routing information for communications sent to and from the server, and covertly imaging the

contents of the server. The Reykjavik Metropolitan Police (“RMP”) provided routing information

for the server soon thereafter, which showed a high volume of Tor traffic flowing to the server—

further confirming that it was hosting a large website on Tor. Subsequently, after obtaining the

legal process required under Icelandic law to search the server, and after consulting with U.S.

authorities concerning the timing of the search, the RMP covertly imaged the server on or about

July 22, 2013. The FBI was not present or otherwise involved in the imaging of the server, other

than consulting with the RMP as to when the imaging should be done. (Id. ¶ 12). The RMP shared

the results with the FBI on or about July 29, 2013. (Id. ¶ 12). Forensic examination of the image

by the FBI confirmed that the server was hosting the Silk Road website and contained the contents

of the site—including databases of vendor postings, transaction records, and private messages

between users—as well as the computer code used to operate the website. (Id. ¶ 13).



3
 Although the search warrants in this case refer to the request as a “Mutual Legal Assistance
Treaty request,” this description is not technically correct, as the United States does not have an
MLAT with Iceland. The request was instead an official request to Iceland issued pursuant to the
2001 Council of Europe Convention on Cybercrime and other relevant law of Iceland, and as a
matter of comity.
                                                  5
        Case 1:15-cr-00866-WHP Document 39 Filed 12/12/19 Page 12 of 55



       From examining the computer code on the Icelandic Server, the FBI learned of IP addresses

of additional servers used in connection with administering the Silk Road website, including a

backup server in a Pennsylvania data center. (Id. ¶¶ 15-16). The FBI obtained a warrant to search

this backup server and a secondary backup server. 4 (Id. ¶ 17).

       By mid-September 2013, Ulbricht was the Government’s lead suspect as the owner and

operator of Silk Road, known on the site as “Dread Pirate Roberts,” or “DPR.” (Id. ¶ 18).

Accordingly, around that time, the Government obtained several judicially authorized pen registers

for the purpose of confirming that Ulbricht was “DPR.” (Id. ¶ 19). These pen registers authorized

the FBI to collect routing data from the Internet service provider (“ISP”) account associated with

Ulbricht’s residence (the “ISP Account”), the wireless router associated with that account (the

“Router”), and certain hardware devices that were regularly connecting to the router (the

“Devices”). (Id. ¶ 19). The data collected through these pen registers (the “Pen Registers”) did

not include the contents of any communications. (Id.). Instead, the data consisted of the IP

addresses in contact with the ISP Account, Router, and Devices, along with the dates, times,

durations, and other routing information associated with these connections—similar to the data

associated with incoming and outgoing phone calls that the Government can obtain with a pen

register on a phone line. (Id.). On October 1, 2013, in the hours before Ulbricht’s arrest, the FBI

obtained two search warrants from the United States District Court for the Northern District of




4
  The FBI’s analysis of the Icelandic Server yielded IP addresses of other servers associated with
the Silk Road site as well, some of which were hosted by U.S.-based providers and some of which
were hosted by foreign providers. (Id. ¶ 15). The Government obtained the contents of the former
through search warrants and obtained the contents of the latter through requests for law
enforcement assistance directed to the corresponding foreign countries. (Id. ¶ 15). Clark does not
make any specific challenge to the searches of these additional servers in his motion beyond
moving to suppress virtually all of the evidence obtained following the FBI’s analysis of the
Icelandic Server as the fruit of a purportedly illegal search.
                                                6
        Case 1:15-cr-00866-WHP Document 39 Filed 12/12/19 Page 13 of 55



California—one authorizing a search of Ulbricht’s residence, and the other authorizing a search of

his computer. (Id. ¶ 22).

       In April 2015, the FBI obtained a search warrant for the contents of an email account

registered in the name of                    . This email account was associated with a Bitcoin

account used to convert and launder the proceeds of illegal goods and services sold on Silk Road.

In all affidavits supporting warrants obtained subsequent to the review of the Icelandic Server,

where the Icelandic Server was mentioned, the FBI disclosed that the Icelandic Server had been

located in a foreign country, imaged pursuant to a Mutual Legal Assistance Treaty request, and

then provided to the FBI.

       C. Ross Ulbricht

       The investigation revealed that Ross Ulbricht (“Ulbricht”) created, owned, and operated

Silk Road. Ulbricht conceived of Silk Road in late 2009 as an “online storefront that couldn’t be

traced back to me.” Once he launched the site, he attempted to attract users to Silk Road by

marketing it on various online forums, including forums frequented by Bitcoin users.

       Ulbricht oversaw every aspect of the operation of Silk Road from the time he launched the

site in early 2011 until his arrest in October 2013. Among other things, Ulbricht was responsible

for setting the commission rate for transactions on Silk Road; determining what goods were, and

were not, allowed to be sold on Silk Road; enforcing the site’s rules, including the ban on offline

sales between vendors and customers, designed to avoid Silk Road commissions; maintaining and

managing the computer servers and code used to operate and run Silk Road; and managing the

day-to-day operations of the site, with the help of his employees whom he hired, supervised, and

paid. As Ulbricht put it in one post to the Silk Road community, in response to some users

expressing displeasure with the new higher commissions, “Whether you like it or not, I am the



                                                7
        Case 1:15-cr-00866-WHP Document 39 Filed 12/12/19 Page 14 of 55



captain of this ship. You are here voluntarily and if you don’t like the rules of the game, or you

don’t trust your captain, you can get off the boat.”

       Ulbricht was initially identified as the administrator of Silk Road through connections

between his personal email account and online posts about Silk Road. After identifying him,

agents were able to catch Ulbricht red-handed, arresting him in a public library in San Francisco

while he was logged into Silk Road from his laptop, administering the site and talking online with

an undercover agent.

       Subsequent examination of the Ulbricht Laptop revealed voluminous evidence tying

Ulbricht to the creation, ownership, and operation of Silk Road for the length of its existence. This

evidence included, among other things, (1) thousands of pages of chat logs with his employees;

(2) journal entries describing his ownership and operation of Silk Road; (3) a weekly “to do” list

regarding Silk Road–related tasks; (4) a copy of the Silk Road website; (5) a copy of the Silk Road

website’s database (which included information about Silk Road’s users and their transactions);

(6) a spreadsheet with information about the servers used to operate Silk Road; (7) the private PGP

encryption key that “Dread Pirate Roberts” used to authenticate and encrypt his messages; (8) an

expense report spreadsheet, listing expenses and profits related to Silk Road; (9) a spreadsheet

listing Ulbricht’s assets, which included a reference to Silk Road as an asset valued at

approximately $104 million as of June 2012; and (10) scanned copies of identification documents

belonging to Silk Road staff members—including Roger Thomas Clark.

       Given Silk Road’s unprecedented size and scope, Ulbricht could not do everything himself,

so he ran the site with the aid of support staff. One member of his staff was Roger Thomas Clark.




                                                  8
        Case 1:15-cr-00866-WHP Document 39 Filed 12/12/19 Page 15 of 55



       D. Roger Thomas Clark

       The investigation revealed that Clark—who went by the online nicknames “Variety Jones,”

“VJ,” “Cimon,” and “Plural of Mongoose”—was an advisor to Ulbricht about all aspects of Silk

Road. The chat logs on the Ulbricht Laptop included over a thousand pages of chats between

Ulbricht and “VJ” and “Cimon,” which ranged from in or about December 2011 through in or

about April 2013. During these chats, Clark advised Ulbricht about, among other topics, security

vulnerabilities in the Silk Road site; technical infrastructure; the rules that governed Silk Road

users and vendors; the promotion of sales on Silk Road, including the sales of narcotics; and how

to evade law enforcement. Clark also assisted with hiring programmers to help improve the

infrastructure of, and maintain, Silk Road. Clark also was responsible for gathering information

on law enforcement’s efforts to investigate Silk Road. And Clark advised Ulbricht on how to

protect the Silk Road empire; for instance, when a Silk Road staff member was suspected of

stealing $350,000 in Bitcoin from the site, Clark suggested to Ulbricht that Ulbricht commission

a murder-for-hire. Ulbricht took that suggestion. 5

       In a journal entry dated 2011, Ulbricht wrote about the Silk Road’s successful first year in

operation, and in the following excerpt, described how “Variety Jones” provided him with

significant advice and assistance with Silk Road: 6

       Around this time, Variety Jones showed up. This was the biggest and strongest
       willed character I had met through the site thus far. He quickly proved to me that
       he had value by pointing out a major security hole in the site I was unaware of. It
       was an attack on bitcoind. We quickly began discussing every aspect of the site as
       well as future ideas. He convinced me of a server configuration paradigm that gave
       me the confidence to be the sole server administrator and not work with someone

5
 Ultimately, Ulbricht agreed to pay a Silk Road vendor, “Nob,” $80,000 to kill the Silk Road staff
member who had stolen the money. Unbeknownst to Ulbricht, “Nob” was an undercover law
enforcement agent. No murder in fact occurred.
6
  All quoted journal entries and chat logs are provided verbatim herein, including any errors in
spelling, grammar and punctuation.
                                                 9
        Case 1:15-cr-00866-WHP Document 39 Filed 12/12/19 Page 16 of 55



       else at all. He has advised me on many technical aspect of what we are doing, helped
       me speed up the site and squeeze more out of my current servers. He also has helped
       me better interact with the community around Silk Road, delivering proclamations,
       handling troublesome characters, running a sale, changing my name, devising rules,
       and on and on. He also helped me get my head straight regarding legal protection,
       cover stories, devising a will, finding a successor, and so on. He’s been a real
       mentor.

       As noted in this journal entry, Clark advised Ulbricht on developing a “cover story” to

make it appear as though Ulbricht had sold Silk Road. During a chat in December 2011, Clark

advised Ulbricht to limit the number of people who knew that he owned and operated Silk Road,

stating, “remember - someday it would be very valuable information who started SR.” Clark asked

whether Ulbricht had disclosed to anyone that he was involved in Silk Road. Ulbricht said that

there were two people, but he had recently told them he had sold the site. The next month, Clark

asked Ulbricht whether he had seen the movie The Princess Bride, and whether he knew the history

of the “Dread Pirate Roberts.” Clark explained the legend of the character “Dread Pirate Roberts,”

how “over the years, a new one would take the name, and the old one would retire.” Clark urged

Ulbricht to change his name on Silk Road “from Admin, to Dread Pirate Roberts” to “clear your

old trail – to be honest, as tight as you play things, you are the weak link from those two prev

contacts.” Ulbricht took this advice. Less than a month later, in a post on the Silk Road Forum,

the “Admin” account—known to be the chief administrator account for Silk Road—announced

that “my new name is: Dread Pirate Roberts.” At the time of Ulbricht’s arrest, Ulbricht was logged

into the Silk Road website as the “Dread Pirate Roberts” administrator account from his laptop.

       Ulbricht paid Clark for his services. One file recovered from the Ulbricht Laptop was a

spreadsheet file labeled “sr_accounting,” reflecting various Silk Road related expenses. These

included several references to payments to Clark (under the online pseudonym “cimon”), including

payments of approximately: (1) $93,150 in United States currency on or about November 16, 2012;



                                               10
          Case 1:15-cr-00866-WHP Document 39 Filed 12/12/19 Page 17 of 55



(2) $50,000 in United States currency on or about May 7, 2013; and (3) $57,000 in United States

currency on or about July 3, 2013.

         Chat logs between Ulbricht and various co-conspirators make clear that Ulbricht required

staff members to provide a scanned copy of personal identification documents, in order to work

for him as part of the Silk Road enterprise. The Ulbricht Laptop contained a folder labeled “IDs,”

which contained a number of encrypted image files, each of which was entitled with the online

pseudonym of a Silk Road co-conspirator. One encrypted file, entitled “cimon.jpg,” contains a

color photograph of a Canadian passport for Roger Thomas Clark. 7

      E. Clark’s Arrest, Post-Arrest Statements, and Thai Extradition Proceedings

         On or about December 3, 2015, Clark was arrested at his residence in Thailand, and in

connection with his arrest, the Royal Thai Police seized various electronic devices from his

residence. Those devices were later transported to this District, where a judicially authorized

warrant was obtained to search them. 8

         In the days and months after his arrest, the defendant made a series of oral and written

statements, which he now moves to suppress: 9

         1. On or about December 4, 2015, Clark met with HSI Special Agent Michael Joseph in
            a Thai courthouse. Special Agent Joseph advised Clark of his rights, both orally and
            in writing. Clark acknowledged his rights, signed a Miranda form (Ex. A), and agreed
            to speak with Special Agent Joseph. In substance and in part, Clark stated that he
            prefers to be called “Mongoose,” and he had been living in Thailand for over three
            years. He also stated that he had a good understanding of the American judicial
            process. Although the interview was cut short because Clark needed to be taken to a
            holding cell, Clark agreed to speak again with Special Agent Joseph in the future.


7
    Clark was also a seller on Silk Road—he sold marijuana seeds.
8
    That search is ongoing, as the defendant encrypted his three laptop computers.
9
  There is one additional post-arrest statement, which it appears the defendant has not moved to
suppress, which involves a consent form that he alleges the Thai police made him sign in
connection with his arrest. The Government is not seeking to use that form or the statements in it.
                                                 11
        Case 1:15-cr-00866-WHP Document 39 Filed 12/12/19 Page 18 of 55



       2. In a letter from in or around March 2016, Clark wrote that he had expected to see
          Special Agent Joseph in December or January, and added that “I am not willing to meet
          with anyone but you.” Clark expressed hope that he and Special Agent Joseph “could
          enter into some informal discussions,” and added that because he had not heard from
          his lawyer in well over two months, “let’s assume I’m representing myself until I
          inform you otherwise. . . . I’m looking forward to you dropping by for a chat in the
          near future.”

       3. On or about May 11, 2016, Clark met with HSI Special Agent Michael Joseph at a Thai
          prison. Special Agent Joseph again advised Clark of his rights, both orally and in
          writing. Clark acknowledged his rights, signed a Miranda form (Ex. B), and agreed to
          speak with Special Agent Joseph. In substance and in part, Clark stated that it was still
          okay to call him “Mongoose”; that he is a pacifist who has never been involved in any
          violence; that he had a new attorney but lacked contact information for counsel; that he
          desired an offer of immunity in exchange for his cooperation; and that, once he beat
          the charges, he believes he can help the United States by providing information about
          a purportedly rogue FBI agent. Clark agreed to speak with Special Agent Joseph again
          one week later.

       4. On or about May 18, 2016, Clark wrote to Special Agent Joseph that: “I have develope
          [sic] the ability to de-anonymized [sic] specific, targeted subjects IP address using Tor,
          employing a method compatible with both current and the upcoming next generation
          toward servicing, and which will remain effective well into the next decade. I will
          allow 10 days for American measured response.”

       5. On or about June 15, 2018, Clark was extradited from Thailand and made extremely
          limited oral statements to an FBI Special Agent upon arrival at the courthouse at 500
          Pearl Street. Clark was read his rights, but declined to sign the form, noting that he had
          been awake for 40 hours and had a poor experience in Thailand with signing
          documents. Clark stated, in substance and in part, that he was looking forward to
          quitting smoking due to the no-smoking policy in U.S. jails. When advised that he
          would still likely be able to obtain cigarettes in detention, Clark expressed that, though
          it was ironic for someone in his position, he did not like to use black markets.

The Government has no intention of using the fifth statement (Clark’s statement at 500 Pearl

Street). However, the Government does intend to use statements one through four.

       Finally, during the course of Thai extradition proceedings, Clark testified under oath and

made several statements that (based on a draft translation) are flatly inconsistent with the

Declaration that he has filed in connection with his instant motions, including:




                                                12
        Case 1:15-cr-00866-WHP Document 39 Filed 12/12/19 Page 19 of 55



       -   At the time he was arrested (i.e., before he received the allegations against him), he
           “had no knowledge” regarding Silk Road and “did not have any involvement with this
           website”; and

       -   At the time he was arrested (i.e., before he received the allegations against him), he
           “had no knowledge” regarding Ross Ulbricht, and was not associated with Ulbricht.

See Ex. C (Transcript of Extradition Hearing in Thailand, pp. 4, 7 (in English version)). Clark was

ultimately ordered extradited, arrived in this District in June 2018, and is set for trial in May 2020.

   F. Clark’s Motions to Suppress

       While in Thailand, Clark disclaimed—under oath—any involvement in Silk Road. Now,

he claims to have “devot[ed] the majority of [his] time to participate with DPR in running Silk

Road.” (Dkt. 35 (Clark Decl. ¶ 8)). He also claims, without any evidence, to have been a part-

owner of Silk Road. (Id. ¶ 14). He makes such claims in his attempt to knock out virtually all of

the Government’s documentary and electronic evidence, as he seeks to suppress the following:

       - The Silk Road Server Motions: Sixteen suppression motions seek to suppress
         the contents of various Silk Road servers in Iceland, France, and the United
         States. These were Silk Road’s marketplace, forum, and Bitcoin servers, as well
         as its backup servers. These servers contain, among other things, transactional
         data and certain communications between co-conspirators. The contents of the
         Icelandic and French servers were respectively obtained through formal requests
         and requests pursuant to Mutual Legal Assistance Treaties (“MLAT”) in 2013.
         The contents of the United States servers were obtained through judicially
         authorized search warrants in 2013.

       - The Ulbricht Motions: Eleven suppression motions seek to suppress evidence
         seized from Ross Ulbricht’s San Francisco residence, Ross Ulbricht’s electronic
         devices (his computer and his Kindle), Ross Ulbricht’s electronic accounts
         (Gmail and Facebook), and pen register data relating to Ross Ulbricht’s wireless
         router, computer, and IP address. The pen register data was obtained pursuant
         to judicially authorized orders; all other evidence (summarized in this paragraph)
         was obtained through judicially authorized search warrants.

       - The             Motion: One suppression motion seeks to suppress evidence
         seized from an email account,                    which was obtained pursuant
         to a judicially authorized search warrant. This email account was associated




                                                  13
        Case 1:15-cr-00866-WHP Document 39 Filed 12/12/19 Page 20 of 55



          with a Bitcoin account that had been used to convert, into U.S. currency, a
          portion of the Bitcoin that DPR had paid Clark on Silk Road.

       - The Thai Evidence Motions: Seven suppression motions seek to suppress
         evidence (laptops, thumb drives, a hard drive, and a camera) seized from Roger
         Thomas Clark’s residence in Thailand in connection with his December 3, 2015
         arrest there. These devices were seized from Clark’s residence, subsequently
         obtained pursuant to an MLAT request to Thailand, and searched in this District
         pursuant to a judicially authorized search warrant.

       - The Post-Arrest Statement Motions: Two suppression motions seek to suppress
         four post-arrest statements that Clark made to an HSI Special Agent in
         Thailand—two sets of oral, Mirandized statements (2015 and 2016), and two
         unsolicited written statements in 2016.

       - The SDNY Statement Motion: One suppression motion seeks to suppress
         Clark’s limited, oral statement to an FBI Special Agent in SDNY in 2018, on the
         date Clark was extradited from Thailand.

       - The Residual Motion: The final motion seeks to suppress any evidence obtained
         directly or indirectly as a result of warrantless searches, in the United States, of
         Silk Road servers obtained from other countries, including “all the material” on
         two 4-Terabyte drives, produced in July 2018, 10 that comprised the bulk of
         discovery in this case.

(Dkt. 32 (Notice of Motion); Dkt. 36 (“Def. Br.”)). Clark has also filed 12 discovery requests.


III. THERE WAS NO FOURTH AMENDMENT VIOLATION

       Clark seeks suppression of the Icelandic Server’s contents on the ground that the server

was searched without a warrant in violation of the Fourth Amendment. (Def. Br. 13). As the

defendant acknowledges (Def. Br. 13 & n.18), he bears the burden of establishing that the search

and seizure of the Icelandic Server violated his own Fourth Amendment rights and that suppression

is the appropriate remedy.

       Clark fails to establish any Fourth Amendment violation, much less a violation warranting

suppression, for at least four independent reasons. First, as a fundamental threshold matter, the


10
   The defense’s Notice of Motion states that the date of this production was July 31, 2019. That
is a typographical error; in fact, it was produced a year earlier on July 31, 2018.
                                                14
        Case 1:15-cr-00866-WHP Document 39 Filed 12/12/19 Page 21 of 55



Fourth Amendment does not apply “to the search and seizure by United States agents of property

that is owned by a nonresident alien and located in a foreign country.” United States v. Verdugo-

Urquidez, 494 U.S. 259, 261 (1990). Clark, a Canadian citizen who resided in Thailand at the time

of the search and seizure of the Icelandic Server in Iceland, did not establish any voluntary

connections to the United States, much less the substantial connections necessary to invoke the

Fourth Amendment’s protections. Id. at 265. Second, the Icelandic Server was searched by

Icelandic authorities, to whom, as Clark concedes (Def. Br. 19–20), the Fourth Amendment and

its exclusionary rule do not apply. Third, as Clark apparently concedes (Def. Br. 20), any seizure

and search of the Icelandic Server by foreign authorities was reasonable. The foreign search

doctrine squarely controverts Clark’s baseless suggestion that a warrant is required to review a

copy of lawfully obtained and previously imaged foreign evidence once it crosses the United States

border. Fourth, even if Clark’s novel argument were accepted, the exclusionary rule would not

apply because the law enforcement officers acted in good faith based on then-existing binding law.

       A. The FBI’s Review of the Icelandic Server Did Not Violate the Fourth Amendment

            1. As A Canadian Citizen Then in Thailand Who Had No Voluntary, Substantial
               Connection to This Country, Clark Is Not Among “The People” Who May Assert
               the Fourth Amendment’s Protections to Challenge Investigative Steps Taken in
               Iceland

       In United States v. Verdugo-Urquidez, a plurality of the Supreme Court held that a non-

resident alien, with “no voluntary attachment to the United States,” could not invoke the

protections of the Fourth Amendment to suppress evidence obtained through a warrantless search

of his property abroad. 494 U.S. at 274–75. The Court reasoned that the Fourth Amendment did

not apply to a nonresident foreign national in these circumstances because “‘the people’ protected

by the Fourth Amendment . . . refers to a class of persons who are part of a national community or

who have otherwise developed sufficient connection with this country to be considered part of that


                                               15
        Case 1:15-cr-00866-WHP Document 39 Filed 12/12/19 Page 22 of 55



community.” Id. at 265. Thus, even the fact that the nonresident alien had been arrested, and

involuntarily brought into the United States, days before his house was searched in Mexico did not

establish the sort of sufficient voluntary ties to the United States that would extend the Fourth

Amendment’s protections to him. Id. Accordingly, the plurality concluded, “[a]t the time of the

search, [defendant] was a citizen and resident of Mexico with no voluntary attachment to the

United States, and the place searched was located in Mexico. Under these circumstances, the

Fourth Amendment has no application.” Id. at 274–75. In all, seven Justices of the Supreme Court

in Verdugo-Urquidez “endorsed the view that U.S. courts are not empowered to issue warrants for

foreign searches.” See In re Terrorist Bombings of U.S. Embassies in E. Africa, 552 F.3d 157, 169

(2d Cir. 2008) (“In re Terrorist Bombings”).

       The Second Circuit and district courts in this Circuit have adhered to these holdings. See,

e.g., id. at 174 (stating that, under Verdugo-Urquidez, “the Fourth Amendment affords no

protection to aliens searched by U.S. officials outside of our borders”); United States v. Mustafa,

753 F. App’x 22, 43–44 (2d Cir. 2018) (summary order), cert. denied, 140 S. Ct. 274 (2019) (citing

Verdugo-Urquidez for the proposition that a “foreign national cannot raise Fourth Amendment

challenge to searches conducted abroad”); United States v. Coke, No. 07 Cr. 971 (RPP), 2011 WL

3738969, at *4 (S.D.N.Y. Aug. 22, 2011) (holding that foreign national defendant had no Fourth

Amendment basis to suppress foreign wiretaps provided to U.S. authorities by Jamaican authorities

because “where a defendant is not a United States citizen, and has no substantial, voluntary

attachment to the United States, and the search at issue occurs abroad, the Fourth Amendment has

no application.”) (internal quotation marks omitted); United States v. Gasperini, No. 16 Cr. 441,

2017 WL 3038227, at *3 (E.D.N.Y. July 17, 2017), aff’d, 894 F.3d 482 (2d Cir. 2018) (“Defendant

. . . lacked any connection to the United States prior to his extradition into this country . . . . As



                                                 16
        Case 1:15-cr-00866-WHP Document 39 Filed 12/12/19 Page 23 of 55



such, he cannot claim that searches of his data stored outside the U.S. violated his Fourth

Amendment rights.”); United States v. Defreitas, 701 F. Supp. 2d 297, 304 (E.D.N.Y. 2010)

(“Kadir is not a U.S. citizen, and has no voluntary connections to the United States. It is well

settled that the Fourth Amendment is inapplicable to persons so situated, who are searched outside

of the country. Thus, with respect to the searches and seizures conducted in Trinidad and Tobago

and Guyana, an exclusionary remedy is unwarranted.”) (citations omitted); accord United States

v. Loera, 333 F. Supp. 3d 172, 181–82 (E.D.N.Y. 2018).

       United States v. Loera, the recent prosecution of Sinaloa drug cartel leader “El Chapo,” is

particularly instructive on this issue under analogous circumstances. Acting in response to an

MLAT request submitted by the FBI, Dutch authorities executed search warrants on servers

located in the Netherlands that ran the defendant’s encrypted communications network, and

provided the FBI with copies of their contents. Loera, 333 F. Supp. 3d at 180–81. The defendant,

a Mexican national, moved to suppress evidence from Dutch servers as a violation of his Fourth

Amendment rights. Id. at 180. The district court rejected the motion, finding that the searches

occurred in the Netherlands and that defendant lacked sufficient voluntary ties to the United States

to entitle him to Fourth Amendment protections:

       [T]he searches occurred in the Netherlands, and defendant was a citizen and
       resident of Mexico at that time. As a result, defendant can only invoke the Fourth
       Amendment if he has established substantial voluntary connections to the United
       States. Defendant argues that, because the Government claims that he and the
       Sinaloa Cartel directed a large-scale narcotics trafficking operation into the United
       States and sold millions of dollars of drugs here, the Government has alleged
       sufficient connections to afford him Fourth Amendment protections. But defendant
       – not the Government – bears the burden of establishing that his Fourth Amendment
       rights were violated. Because he has not provided any facts other than the
       Government’s theory of the case, defendant has not met his burden to show
       substantial connections with this country that might otherwise entitle him to Fourth
       Amendment protections. Even if defendant could establish a connection to this
       country through the Government’s charges against him, defendant’s conduct does
       not constitute the type of connections that the Supreme Court envisioned when it

                                                17
        Case 1:15-cr-00866-WHP Document 39 Filed 12/12/19 Page 24 of 55



        spoke of the community of people covered by the Fourth Amendment. Rather, his
        alleged connections are purely criminal and do not entitle him to
        protection. Ultimately, defendant’s story parallels that of the respondent’s
        in Verdugo-Urquidez, and the Supreme Court was clear that the Fourth Amendment
        did not apply in that instance.

Id. at 182 (internal citations omitted).

        Clark, a Canadian citizen, lived abroad prior to and during the time of the search, and was

extradited to the United States approximately five years after the search took place in Iceland. Like

the defendant in Loera, Clark’s ties to this country are solely criminal in nature. On those

undisputed facts, he has plainly “not met his burden to show substantial connections with this

country that might otherwise entitle him to Fourth Amendment protections.” Loera, 333 F. Supp.

3d at 180. If anything, Clark’s claim is even weaker than the claim made by the defendant in

Verdugo-Urquidez who was at least in the United States (in prison, in California) while U.S. law

enforcement conducted a search of his homes in Mexico. Clark, by contrast, had literally no tie to

the United States whatsoever. Thus, like the defendant in Verdugo-Urquidez, and the other

authority recited above, Clark cannot invoke the Fourth Amendment as to the search of foreign

property in which he claims to have an interest.

             2. The Fourth Amendment and the Exclusionary Rule Do Not Apply to Searches of
                Foreign Property by Foreign Law Enforcement

        In any case, regardless of Clark’s ties to the United States or lack thereof, the law has long

been clear that the Fourth Amendment and the exclusionary rule do not extend to searches

conducted outside the United States by foreign law enforcement authorities. See, e.g., United

States v. Lee, 723 F.3d 134, 139 (2d Cir. 2013) (“[T]he Fourth Amendment’s exclusionary rule,

which requires that evidence seized in violation of the Fourth Amendment must be suppressed,

generally does not apply to evidence obtained by searches abroad conducted by foreign officials.”);

United States v. Busic, 592 F.2d 13, 23 (2d Cir. 1978) (“[T]he Fourth Amendment and its


                                                   18
        Case 1:15-cr-00866-WHP Document 39 Filed 12/12/19 Page 25 of 55



exclusionary rule do not apply to the law enforcement activities of foreign authorities acting in

their own country.”); accord United States v. Vilar, 729 F.3d 62 (2d Cir. 2013).

       It is well established that “‘information furnished [to] American officials by foreign police

need not be excluded simply because the procedures followed in securing it did not fully comply

with our nation’s constitutional requirements.’” United States v. Getto, 729 F.3d 221, 227 n.7 (2d

Cir. 2013) (quoting United States v. Cotroni, 527 F.2d 708, 711 (2d Cir. 1975)). The reason for

this is that “[t]he exclusionary rule is intended to inculcate a respect for the Constitution in the

police of our own nation. Since it has little if any deterrent effect upon foreign police, it is seldom

used to bar their work product.” Cotroni, 527 F.2d at 711. Searches by foreign law enforcement

authorities implicate constitutional restrictions only in two narrowly limited circumstances:

“(1) where the conduct of foreign law enforcement officials rendered them agents, or virtual

agents, of United States law enforcement officials; or (2) where the cooperation between the

United States and foreign law enforcement agents is designed to evade constitutional requirements

applicable to American officials.” Getto, 729 F.3d at 230. The defendant does not argue that

either circumstance was present here or challenge the reasonableness of the foreign search. Nor

could he. The Silk Road website hosted by the Icelandic Server was known to host a vast criminal

enterprise. The Icelandic Server was imaged by Icelandic authorities, specifically, the RMP. RMP

personnel obtained all legal process needed under Icelandic law to search the Icelandic Server and

executed the imaging of the server themselves.

            3. The FBI’s Domestic Review of Evidence Lawfully Searched and Seized by
               Icelandic Authorities in Iceland Is Not a New Search to which the Warrant Clause
               Applies

       Apparently recognizing the clear import of Verdugo-Urquidez and the foreign search

doctrine, Clark does not contest the “imaging of the servers in Iceland.” (Def. Br. 20). He instead

attempts to end-run this wall of authority by arguing that the purported Fourth Amendment
                                                  19
        Case 1:15-cr-00866-WHP Document 39 Filed 12/12/19 Page 26 of 55



violation happened later, in the United States, because that is where the FBI reviewed copies of

the contents of the Icelandic Server received from Icelandic authorities. Clark neglects to offer

any legal support for his specious argument that evidence lawfully seized and imaged abroad by

foreign authorities triggers the Warrant Clause’s requirements if FBI later obtains a copy of that

evidence and chooses to review it in the United States. And for good reason. The defendant’s

proposed bifurcation between a lawful foreign search and seizure and a domestic review of the

same evidence would effectively render the entirety of foreign search doctrine a dead letter.

       Any seizure and search of the Icelandic Server occurred abroad, when Icelandic authorities

seized the server and imaged its contents. Before analyzing the scope of the Fourth Amendment,

the Verdugo-Urquidez Court “[thought] it significant to note” that Fourth Amendment violations

are “fully accomplished” at the time of an unreasonable governmental intrusion. Id. at 264.

Therefore, the Court observed, “[f]or the purposes of this case . . . if there were a constitutional

violation, it occurred solely in Mexico.” Id.; see also In re Terrorist Bombings, 552 F.3d at 199

(“Because a putative violation of the Fourth Amendment is ‘fully accomplished’ at the place and

time of the alleged intrusion . . . a claimed violation occurring overseas entails an analysis of the

extraterritorial application of the Fourth Amendment.”). Verdugo-Urquidez and its progeny thus

implicitly reject the baseless notion, advanced by Clark, that transporting the same evidence seized

and searched abroad into the United States for the FBI’s review triggers a new “search” in the

United States and a corresponding warrant requirement.

       Clark’s argument has been advanced by at least one other defendant, unsuccessfully. In

United States v. Defreitas, the defendant argued that he suffered a Fourth Amendment violation

when physical drives seized from his foreign residence in Guyana were searched in the United

States. 701 F. Supp. 2d 297, 306 & n.11 (E.D.N.Y. 2010). Unlike the digital contents of the



                                                 20
        Case 1:15-cr-00866-WHP Document 39 Filed 12/12/19 Page 27 of 55



Icelandic Server, however, which were repeatedly accessed by Icelandic authorities in Iceland as

part of their imaging and copying processes, the contents of the physical drives in Defreitas do not

appear to have been accessed by law enforcement in Guyana before they arrived in the United

States. Nonetheless, the court rejected the defendant’s attempt to apply the Fourth Amendment to

the domestic review of the drives, reasoning that it would be “incongruous to hold that Verdugo-

Urquidez applied during the initial seizure in Guyana, and then became inapplicable to the same

evidence once it was brought into this country.” Id. (emphasis in original). Here, a fortiori, the

relevant search and seizure occurred abroad when Icelandic authorities imaged the Icelandic

Server in Iceland and provided the FBI copies of the evidence. See Loera, 333 F. Supp. 3d at 182

(“[T]he Dutch authorities conducted searches when they accessed and copied the contents of the

Dutch servers pursuant to search warrants, and when they transferred those copies to the FBI.”)

(emphasis added). That the FBI chose to subsequently analyze that evidence in the United States

has no bearing on where the search of the server occurred in the first place.

       Finally, Clark remarkably argues that the Government “implicitly acknowledged” that it

needed a warrant for the Iceland Server by obtaining warrants to search two servers in the United

States. (Def. Br. 20). Clark ignores the obvious fact that the Government obtained those warrants

because the servers were physically located in the United States when they were seized and

searched and thus within purview of the Warrant Clause; the server in Iceland was not.

       4. The Good Faith Exception to the Exclusionary Rule Applies Here

       For the reasons stated above, the Fourth Amendment does not apply to Clark or to the

search of the Icelandic Server, and there was no requirement to obtain a warrant for U.S. law

enforcement to analyze a copy of the Icelandic Server provided to them by foreign authorities.

Accordingly, there is no basis to suppress evidence from the Icelandic Server or any fruits from



                                                21
        Case 1:15-cr-00866-WHP Document 39 Filed 12/12/19 Page 28 of 55



the review of that server. However, even if the Warrant Clause were found to apply in the

circumstances present here, the exclusionary rule would not apply because the law enforcement

officers acted in good faith based on then-existing law.

       Even if a Fourth Amendment violation were found, and there is none here, that does not

necessarily mean that the exclusionary rule applies. Herring v. United States, 555 U.S. 135, 140

(2009). As the Supreme Court has observed, “exclusion has always been our last resort, not our

first impulse.” Id. (internal quotation marks omitted). The “[exclusionary] rule’s sole purpose . . .

is to deter future Fourth Amendment violations.” Id. at 236–37. Thus, “when the police act with

an objectively reasonable good-faith belief that their conduct is lawful or when their conduct

involves only simple, isolated negligence, the deterrence rationale loses much of its force, and

exclusion cannot pay its way[.]” Id. at 348 (internal citations and quotations omitted).

       “The good-faith exception provides that ‘searches conducted in objectively reasonable

reliance on binding appellate precedent are not subject to the exclusionary rule.’” United States v.

Aguiar, 737 F.3d 251, 259 (2d Cir. 2013) (quoting Davis v. United States, 564 U.S. 229, 232

(2011)). The deterrent effect of exclusion in such a case can only be to discourage the officer from

“do[ing] his duty.” Davis, 564 U.S. at 241. The exclusionary rule similarly does not apply when

the police conduct a search in “objectively reasonable reliance” on a subsequently invalidated

search warrant. United States v. Leon, 468 U.S. 897, 922 (1984). Although the burden is on the

Government to establish good faith, “[s]earches pursuant to a warrant will rarely require any deep

inquiry into reasonableness, for a warrant issued by a magistrate normally suffices to establish that

a law enforcement officer has acted in good faith in conducting the search.” Id. (citations and

internal quotation marks omitted); see also United States v. Rickard, 534 F. App’x 35, 37 (2d Cir.

2013) (summary order) (“Most such searches will be upheld.”).



                                                 22
        Case 1:15-cr-00866-WHP Document 39 Filed 12/12/19 Page 29 of 55



       At the time of the searches at issue in 2013, Verdugo-Urquidez had established that the

Fourth Amendment did not apply to searches of foreign citizens’ property conducted abroad, and

In re Terrorist Bombings had established that the warrant requirement does not apply to searches

abroad and that the government has a compelling interest in disrupting complex criminal

organizations. In re Terrorist Bombings, 552 F.3d at 175–76. Thus, “law enforcement officials

conformed their conduct to existing Supreme Court and Second Circuit law while

conducting searches on the [foreign] servers.         This counsels against application of the

exclusionary rule, because its deterrent value simply would not be furthered in this case.” Loera,

333 F. Supp. 3d at 183–84. Accordingly, applying the exclusionary rule to the Icelandic Server

would not serve any deterrent purposes.

       There is even less basis to exclude evidence obtained through the warrants issued

subsequent to the review of the Icelandic Server (the “Subsequent Warrants”). When the affiant

candidly informs the magistrate judge of all the relevant facts, including those that could be

interpreted to undermine the validity of the warrant, the Second Circuit has found good faith

reliance on the resulting warrant as long as such reliance is not unreasonable. See United States v.

Thomas, 757 F.2d 1359, 1368 (2d Cir. 1985) (holding district court correctly denied suppression

motion where DEA agent informed magistrate of a warrantless canine sniff test later determined

to be unlawful and relied on magistrate’s issuance of warrant); see also United States v.

DeProspero, 472 F. App’x 42, 43–44 (2d Cir. 2012) (summary order) (applying good faith rule

where the “application for the federal search warrant presented all the relevant facts to the federal

magistrate judge, including the information” concerning portion of search that defendant argued

was unlawful) (citing Thomas)).




                                                 23
        Case 1:15-cr-00866-WHP Document 39 Filed 12/12/19 Page 30 of 55



       The affidavits seeking the Subsequent Warrants truthfully explained that the FBI had

located the server hosting the Silk Road website in a foreign country and obtained an image of the

server’s contents through an official request to that country. (See, e.g., Tarbell Decl. Exs. E-G &

L-O; Ulbricht Laptop Search Warrant Affidavit ¶ 9 (“[T]he FBI has located in a certain foreign

country the server used to hold Silk Road’s website . . . . Pursuant to a Mutual Legal Assistance

Treaty request, an image of the Silk Road Web Server was made on or about July 23, 2013, and

produced therafter to the FBI.”)). None of the affidavits concealed how the FBI obtained the

server, or suggested that the FBI reviewed it pursuant to a domestic search warrant after obtaining

it from foreign law enforcement. The defendant does not argue that the issuing magistrates were

knowingly misled in any way or issued facially deficient warrants so lacking in any indicia of

probable cause that it was unreasonable to rely on them. See United States v. Clark, 638 F.3d 89,

100 (2d Cir. 2011). 11 Indeed, different magistrate judges in three different districts approved the

affidavits at issue, including the nearly identical language they all contained concerning the

acquisition of a copy of the Icelandic Server from abroad and its inclusion in the mix of probable

cause. Deference to their determinations is thus especially warranted. See United States v.

Carpenter, 341 F.3d 666, 670 (8th Cir. 2003) (fact that multiple judges found application to

establish probable cause underscores deference owed by reviewing court).




11
  In Ross Ulbricht’s motion to suppress, Ulbricht argued that the magistrate judges who received
the warrant applications discussing the review of the Icelandic Server failed appropriately to
inquire into how the preliminary investigation was conducted. The Court denied the motion based
on Ulbricht’s threshold failure to demonstrate a privacy interest in the server, but observed in dicta
that it would find no deficiency in the subsequent warrants, finding it “apparent from the face of
the affidavit” of one of the challenged warrants that “the application was carefully reviewed and
probable cause established.” United States v. Ulbricht, 14 Cr. 68 (KBF), Dkt. 89 (Opinion and
Order) at 23 n.8.


                                                 24
        Case 1:15-cr-00866-WHP Document 39 Filed 12/12/19 Page 31 of 55



       Because nothing here suggests that the searching agents should have known that, despite

being authorized by the Subsequent Warrants, their search (purportedly) ran afoul of the law, the

motion should be denied as to the Subsequent Warrants as well. 12

       B. Clark Also Lacks Standing Under the Fourth Amendment

            1. Applicable Law

       “A defendant seeking to suppress the fruits of a search by reason of a violation of the Fourth

Amendment must show that he had a ‘legitimate expectation of privacy’ in the place

searched.” United States v. Hamilton, 538 F.3d 162, 167 (2d Cir. 2008) (quoting Rakas v.

Illinois, 439 U.S. 128 (1978)). “This inquiry involves two distinct questions: first, whether the

individual had a subjective expectation of privacy; and second, whether that expectation of privacy

is one that society accepts as reasonable.” Id. It is the defendant’s burden to make these showings.

Rawlings v. Kentucky, 448 U.S. 98, 104 (1980).

       The Fourth Amendment applies differently for commercial premises than it does for a

residence. See New York v. Burger, 482 U.S. 691, 699 (1987). While under certain circumstances

an employee may have a reasonable expectation of privacy in his workplace and may have standing




12
   Even if a Fourth Amendment violation were found and the exclusionary rule were held to apply
to the Icelandic Server, and it should not, “the mere inclusion of tainted evidence in
an affidavit does not, by itself, taint the warrant or the evidence seized pursuant to the warrant[.]”
United States v. Reilly, 76 F.3d 1271, 1282 n.2 (2d Cir. 1996). Rather, the Court must “excise the
tainted evidence and determine whether the remaining, untainted evidence would provide a neutral
magistrate with probable cause to issue a warrant.” Id. (quoting United States v. Vasey, 834 F.2d
782, 788 (9th Cir. 1987) (internal quotations and alternations omitted)). Aside from tersely noting
that the Government “recited and relied on information it got from examining the contents of the
[Silk Road] servers” in certain warrants (Def. Br. 21), the defendant did not parse the other indicia
of probable cause as to those warrants. Should the Court rule for Clark on all Fourth Amendment
questions, a second round of briefing would be needed to determine, warrant-by-warrant, precisely
what portion of probable cause was tainted, and what untainted residue remains.



                                                 25
        Case 1:15-cr-00866-WHP Document 39 Filed 12/12/19 Page 32 of 55



to challenge a search of its premises, such an expectation “is different from, and indeed less than,

a similar expectation in an individual’s home.” Id. at 700. 13 An adequate showing requires the

employee to demonstrate (1) a “possessory or proprietary interest in the area searched,” and (2)

a “sufficient nexus between the area searched and his own work space.” United States v. Chuang,

897 F.2d 646, 649 (2d Cir. 1990). Unlike the nearly absolute protection of a residence, the “great

variety of work environments” requires analysis of reasonable expectations “on a case-by-case

basis.” O’Connor v. Ortega, 480 U.S. 709, 718 (1987). Indeed, certain industries “have such a

history of government oversight that no reasonable expectation of privacy . . . could exist.”

Marshall v. Barlow’s, Inc., 436 U.S. 307, 313 (1978); see also O’Connor, 480 U.S. at 718

(“[S]ome government offices may be so open to fellow employees or the public that no expectation

of privacy is reasonable.”).

       Generally, courts tend to find that a defendant (in a corporate setting) does have standing

when the area searched is set aside for the defendant’s exclusive use, such as an individual office.

See, e.g., Leventhal v. Knapek, 266 F.3d 64, 73 (2d Cir. 2001) (employee had reasonable

expectation of privacy in the contents of his office computer where he had a private office and had

exclusive use of the desk, filing cabinet, and computer in his office); United States v. Taketa, 923

F.2d 665 (9th Cir. 1991) (corporate vice president had standing to challenge search of his own

office). Courts also give weight to the fact that a defendant was, for instance, the only person with

a key to a corporate premises. See, e.g., United States v. Chaves, 169 F.3d 687, 691 (11th Cir.

1999) (defendant had standing to challenge search of warehouse where he possessed the only key




13
   Indeed, aside from Fourth Amendment protection against overbroad subpoenas, “neither the
officers of a corporation, the shareholders . . . nor the corporation itself has any other Fourth
Amendment interest in corporate records.” United States v. Lartey, 716 F.2d 955, 961 (2d Cir.
1983) (citations omitted).
                                                 26
        Case 1:15-cr-00866-WHP Document 39 Filed 12/12/19 Page 33 of 55



to warehouse and stored personal and business papers there). The greater the degree of exclusivity

and control over a work area, and the more time a defendant spends there, the more likely standing

is to be found. By contrast, the less private a work area—and the less control a defendant has over

that work area—the less likely standing is to be found. See, e.g., United States v. Filippi, No. 12

Cr. 604 (RA), 2013 WL 208919, at *3–5 (S.D.N.Y. Jan. 16, 2013) (denying suppression motion

where defendant “claims no ownership interest in the Warehouse and makes no representation that

he exercised exclusive use or control over any specific area”); Martinez v. Nygaard, 831 F.2d 822

(9th Cir. 1987) (factory workers could not challenge search of common area used by 75 people).

       These standing principles have repeatedly been applied in cases involving corporate

executives. In United States v. Chuang, the defendant served as the chairman, president, and CEO

of Golden Pacific National Bank, and owned with his family nearly half of the shares of the bank

and “exercised significant operational control over the bank and all of its premises.” 897 F.2d 646,

650 (2d Cir. 1990). The district court denied Chuang’s motion to suppress the fruits of the search

of the bank and the resulting seizure of electronic materials, due to lack of standing. On appeal,

Chuang argued that, as a corporate officer, he had a sufficient expectation of privacy in the bank

premises to challenge the search. Id. The Second Circuit affirmed, noting that “the bulk of the

bank documents” were seized from the office of another bank officer, and finding that Chuang had

“failed to demonstrate a sufficient nexus between the areas from which the documents were

obtained and his own office.” Id. 14 Other courts’ decisions are in accord. 15



14
  The Second Circuit also found, as another reason to deny suppression, that Chuang failed to
demonstrate a reasonable expectation of privacy because he worked in a “closely regulated
industr[y]” and, as a result, Chuang “knew that bank documents, whether kept in his office or
another office, were subject to periodic examination.” Chuang, 897 F.2d at 650.
15
   See, e.g., United States v. SDI Future Health, Inc., 568 F.3d 684, 694, 698 (9th Cir. 2009)
(denying challenge of business owners to search of corporation’s premises because mere
                                                27
        Case 1:15-cr-00866-WHP Document 39 Filed 12/12/19 Page 34 of 55



       In three recent cases, corporate executives or supervisors have moved to suppress evidence

seized from corporate servers, and in each case, courts have found a lack of standing. See, e.g.,

United States v. Nagle, 803 F.3d 167, 178–79 (3d Cir. 2015) (defendant—the co-owner of a

company—lacked standing to challenge search of (1) computers seized from other employees’

offices, and (2) corporate servers, even as to his own emails on those servers); United States v.

Mendlowitz, 17 Cr. 248 (VSB), 2019 WL 1017533, at *5 (S.D.N.Y. Mar. 2, 2019) (defendant—

the co-owner, president, and CEO of the company—lacked a reasonable expectation of privacy in

the corporate servers or the computers seized from locations other than his own office); United

States v. Costin, 05 Cr. 38 (JCH), 2006 WL 2522377, at *6 (D. Conn. July 31, 2006) (defendant—

the senior supervisor at the company—lacked standing to challenge search of company’s servers,

as he failed to show control or possession of data stored on company’s computers, aside from that

located on his desk; but he did have standing as to two physical locations where he worked and

stored personal files).

           2. Application

       The foregoing principles compel the conclusion that Clark has failed to establish standing

in the Icelandic Server. Clark has not come close to establishing standing even if one accepts,

arguendo, Clark’s self-serving, uncorroborated claims in his Declaration that he was a part-owner




ownership and management is insufficient to challenge search, but finding that defendants could
show a legitimate expectation of privacy in corporation’s property if they “show[ed] some personal
connection to the places searched and the materials seized” and “took precautions on [their] own
behalf to secure the place searched or things seized from any interference without [their]
authorization”); Williams v. Kunze, 806 F.2d 594, 594, 599–604 (5th Cir. 1986) (concluding that
sole shareholder of corporation lacked standing where “the vast majority of documents seized . . .
were corporate records” rather than personal files and defendant “had no reasonable expectation
of privacy in corporate records maintained in a common file room”); United States v. Britt, 508
F.2d 1052 (5th Cir. 1975) (corporate president has standing to challenge search of corporate
records in his office but not corporate records in storage area).
                                               28
        Case 1:15-cr-00866-WHP Document 39 Filed 12/12/19 Page 35 of 55



of Silk Road—which directly contradict his prior testimony under oath in Thailand that he had no

involvement in the website whatsoever. 16

       As a preliminary matter, the comprehensive record developed through the Ulbricht trial

contains zero support for Clark’s claim that he was a part-owner. That record makes the following

points clear, among various others:

       1.   Ulbricht conceived of Silk Road, launched it in early 2011, and oversaw all
            aspects of its operation until his arrest on October 1, 2013.

       2.   Ulbricht leased, owned, controlled, and paid for every Silk Road server. In
            fact, the Ulbricht Laptop contained a spreadsheet (entitled “Servers.ods”) with
            detailed information about every server he used for Silk Road, including the
            location of the server, the type of server, the IP address, the email address and
            alias used to register the server, his password, when the server expires, and
            what he uses that server for (e.g., marketplace, forum, backup, active wallets,
            “tor relay,” etc.). This “Servers” spreadsheet contained notes about more than
            40 “active” servers and more than a dozen “retired” servers.

       3.   At the time of his arrest, Ulbricht was accessing the Silk Road “Mastermind”
            webpage, the top-level administrative page for Silk Road. Forensic analysis
            of the Silk Road server showed that the “Mastermind” webpage could only be
            accessed using “Dread Pirate Roberts”’s account on the server, and could not
            be accessed by any of the other Silk Road staff employees.

       4.   The Ulbricht Laptop contained a folder with his employees’ identifications,
            including Clark’s Canadian Passport.           Ulbricht therefore knew
            “VJ”/“cimon”’s true identity. The Ulbricht-Clark chats contain no evidence
            that Clark knew Ulbricht’s identity. (Even now, Clark refers to Ulbricht as
            “DPR” in his Declaration.)

       5.   Ulbricht paid Clark in Bitcoin repeatedly, including payments of
            approximately: (1) $93,150 on or about November 16, 2012; (2) $50,000 on
            or about May 7, 2013; and (3) $57,000 on or about July 3, 2013.

       6.   The Ulbricht Laptop had a detailed accounting spreadsheet including repeated
            entries for “server rent,” “payroll,” and “commissions,” as well as sporadic


16
   Because even his self-serving, uncorroborated claims are insufficient to establish standing, the
Government does not view it as necessary, in this brief, to explain comprehensively why several
of the key allegations in Clark’s Declaration are contradicted by the record established through
Ulbricht trial. However, the Government supplies certain examples above and reserves its right to
file such a brief, in the event it is necessary to resolve the instant motions.
                                                29
        Case 1:15-cr-00866-WHP Document 39 Filed 12/12/19 Page 36 of 55



            entries for “bounties,” “420 grand prize,” and “pay off hacker.” There is never
            an entry that suggests that anyone else received a portion of Silk Road
            profits/commissions.

       7.   Ulbricht told the Silk Road community, “Whether you like it or not, I am the
            captain of this ship. You are here voluntarily and if you don’t like the rules of
            the game, or you don’t trust your captain, you can get off the boat.”

       8.   As Ulbricht wrote in his journal, Variety Jones (i.e., Clark) “convinced me of
            a server configuration paradigm that gave me the confidence to be the sole
            server administrator and not work with someone else at all.” (Emphasis
            added).

       9.   Clark deferred to Ulbricht for final decisions. For instance, as noted above,
            Clark recommended that Ulbricht commission a murder-for-hire because an
            individual had stolen from Silk Road. After Clark made this recommendation,
            Ulbricht said he wanted to think about it. Shortly thereafter, the following chat
            occurred:

                         Cimon: So, you’ve had your time to think. You’re sitting in the
                         big chair, and you need to make a decision. Now, really, things
                         could move fast in the future.

                         DPR: I would have no problem wasting this guy

                         Cimon: Well ok then, I’ll take care of it.

        10. In the months that followed, Ulbricht commissioned four more murders-for-
            hire. Ulbricht did not even tell Clark before doing so.

       Turning to the claims in Clark’s Declaration, Clark alleges, among other things, that he

“provided advice [to DPR] on the technical aspects of running the site,” “helped him hire and

manage an experienced programmer,” “assisted DPR in developing computer code and

maintaining Silk Road’s technical infrastructure,” “became de facto head of marketing,” “agreed

to take an ownership interest in the business,” and was “a part-owner of Silk Road” from February

2013 until the site was taken down in October 2013. (Clark Decl. ¶¶ 7, 9, 13, 14).

       The lengthy line of case law discussed above makes plain that Clark’s allegations are well

short of establishing standing in the Icelandic Server. Clark has not alleged, for instance, that he


                                                30
        Case 1:15-cr-00866-WHP Document 39 Filed 12/12/19 Page 37 of 55



owned, leased, or controlled the Icelandic Server. He has not alleged that he had special access to

the Icelandic Server. He has not alleged that he was an administrator of the Icelandic Server. He

has not alleged that he could see other individuals’ communications on the Icelandic Server. He

has not alleged that his own communications on the Icelandic Server could not be monitored by

Ulbricht or any other individuals with access to the Icelandic Server. He has not alleged that he

knew the user name, password, alias, or even the IP address of the Icelandic Server. He has not

alleged that he was ever at the physical location that hosted the Icelandic Server. He has not

alleged that he ever communicated with the company that hosted the Icelandic Server. He has not

alleged that he has any link to the “Servers.ods” file on the Ulbricht Laptop. (In fact, he has not

even alleged what percent owner he purportedly was, or when exactly he became a part-owner.)

He has not alleged that he knew the Bitcoin “private keys,” which is where Silk Road’s

commissions went. He has not alleged that he was entitled to, or received, a portion of Silk Road’s

profits. He has not alleged that he even knew who his purported co-owner was.

       As the Second Circuit has made clear, the “question whether a corporate officer has a

reasonable expectation of privacy to challenge a search of business premises focuses principally”

on two questions: (1) “whether he has made a sufficient showing of a possessory or proprietary

interest in the area searched”; and (2) whether he can “demonstrate a sufficient nexus between the

area searched and his own work space.” Chuang, 897 F.2d at 649. Clark cannot make either

showing. He has no possessory or proprietary interest in the Icelandic Server, nor has he alleged

any. He did not own, lease, control, administer, or pay for that server. Nor can he show the

required “nexus” between his work space (his computer in Thailand) and the Icelandic Server.

The fact that he was a user of Silk Road, and used the website to sell marijuana seeds, does not

differentiate him from the more than 100,000 Silk Road users. See United States v. Watson, 404



                                                31
        Case 1:15-cr-00866-WHP Document 39 Filed 12/12/19 Page 38 of 55



F.3d 163, 166 (2d Cir. 2005) (affirming denial of suppression motion without a hearing, because

the claims made in a declaration—that the defendant was among those who “utilized” the location

searched—“d[id] not come close to showing that defendant owned the premises or that he occupied

them and had dominion and control over them by leave of the owner”) (citation and internal

quotation marks omitted).

       Clark’s standing claims are meaningfully weaker than the claims raised in a host of the

cases discussed above, including Chuang (defendant was chairman, president, CEO, and part-

owner), Williams (sole shareholder), Mendlowitz (co-owner, president, and CEO), and Nagle (co-

owner). In those cases, the defendants possessed far greater control over their respective entities

than did Clark; nonetheless, four different courts rejected all four of those defendants’ claims. See

Chuang, 897 F.2d at 650 (the defendant—the chairman, president, CEO, part-owner, and person

who “exercised significant operational control over the bank and all of its premises”—lacked

standing because “the bulk of the bank documents” were seized from another bank officer’s office,

and the defendant “failed to demonstrate a sufficient nexus between the areas from which the

documents were obtained and his own office”); Williams, 806 F.2d at 594, 599–604 (sole

shareholder of corporation lacked standing where “the vast majority of documents seized . . . were

corporate records” rather than personal files and defendant “had no reasonable expectation of

privacy in corporate records maintained in a common file room”); Mendlowitz, 2019 WL 1017533,

at *5 (co-owner, president, and CEO of the company did not have reasonable expectation of

privacy in the corporate servers or the desktop computers seized from locations other than his own

office); Nagle, 803 F.3d at 178–79 (co-owner of company lacked standing both as to the computers

seized from the offices of other employees, and as to corporate servers, because he had no

expectation of privacy in the offices of others; and even as to his own emails on the corporate



                                                 32
        Case 1:15-cr-00866-WHP Document 39 Filed 12/12/19 Page 39 of 55



servers, he had failed to show a subjective expectation of privacy); see also, e.g., Britt, 508 F.2d

at 1055–56 (although defendant was sole shareholder and president of corporation whose property

was searched, he lacked standing where he did not personally use the space searched).

       There is an additional reason that Clark could not have had a reasonable expectation of

privacy: the materials on the Icelandic Server are business records, including transactional data

for sales made on Silk Road. (The Government routinely subpoenas these sorts of records—at

least in the case of legitimate businesses.) The overwhelming majority of these transactions on

Silk Road did not involve Clark; and the overwhelming majority of communications on Silk Road

did not involve Clark. The Government is aware of nothing on the Icelandic Server from Clark’s

private space or home office; of course, that would be completely at odds with the essence of Silk

Road—a criminal marketplace involving users with aliases, not a filing cabinet for one’s personal

items. See Williams, 806 F.2d at 594, 599–604 (sole shareholder lacked standing where “vast

majority of documents seized . . . were corporate records” rather than personal files and defendant

lacked reasonable expectation of privacy in corporate records maintained in a common room).

These observations are particularly relevant here, because the Government expects that, at trial,

the primary evidence from the Icelandic Server will be transactional data to prove the conspiracy’s

scope. (The primary source of Clark’s communications are chats on the Ulbricht Laptop.)

       And even as to Clark’s very minimal communications through Silk Road servers, Clark

knew that these were not private—and thus he could not have had a reasonable expectation of

privacy in them. For instance, when Clark was advocating for the murder-for-hire discussed

above, he told Ulbricht that the person who had stolen from Silk Road was a customer service

representative who could read other people’s private messages on Silk Road: “Dude, he was a




                                                33
        Case 1:15-cr-00866-WHP Document 39 Filed 12/12/19 Page 40 of 55



CSR [customer service representative] that could read PMs [private messages], reset passwords,

mebbe harvest addys [addresses] while emptying accounts, etc., etc.” 17

                                            *     *     *

       In sum, this is not a close call. Under the Fourth Amendment, the standing inquiry

ultimately turns on whether “the disputed search and seizure has infringed an interest of the

defendant which the Fourth Amendment was designed to protect.” Rakas, 439 U.S. at 140

(emphases added). It is emphatically clear that the Fourth Amendment was not designed to protect

a Canadian citizen residing in Thailand from complaining about the search of an Icelandic server

he did not own, lease, control, administer, or pay for. 18

       C. Clark’s Packet-Sniffing Argument, Which Also Seeks to Invoke the Fourth
          Amendment, Fails

       Clark states that two federal agents discovered the IP address of a Silk Road server by

making entries into the Silk Road login page and examining the packets of data that were returned

(so-called “packet-sniffing”). Clark argues that packet sniffing is a search protected by the Fourth


17
   The Second Circuit has explained that those who email and communicate over the Internet
generally lose a legitimate expectation of privacy in such communications that have already
reached their recipient. United States v. Lifshitz, 369 F.3d 173, 190 (2d Cir. 2004) (citing Guest v.
Leis, 255 F.3d 325, 333 (6th Cir. 2001) (“Users would logically lack a legitimate expectation of
privacy in the materials intended for publication or public posting. They would lose a legitimate
expectation of privacy in an e-mail that had already reached its recipient; at this moment, the e-
mailer would be analogous to a letter-writer, whose expectation of privacy ordinarily terminates
upon delivery of the letter.”) (internal citations and quotation marks omitted)). The basis for any
expectation of privacy is even weaker when the individual knows that third parties have access to
his online communications, as well.
18
  It is also worth noting that the Icelandic Server hosted a publicly available website. In the highly
unlikely event that the Court disagrees with the foregoing analysis, the answer would not be that
Clark has standing as to the full contents of the Icelandic Server. It would be necessary to
differentiate between various types of information on the Icelandic Server, some of which (for
instance) was plainly available to the public, while other aspects (for instance) were accessible
only to Ulbricht. See, e.g., United States v. Meregildo, 883 F. Supp. 2d 523, 525 (S.D.N.Y. 2012)
(noting that web content accessible to the public is not protected by the Fourth Amendment and
can be viewed by law enforcement agents without a warrant).
                                                  34
        Case 1:15-cr-00866-WHP Document 39 Filed 12/12/19 Page 41 of 55



Amendment and that a warrant was required. (Def. Br. 22–33). Clark’s argument about “packet

sniffing” is baseless; there are at least four fundamental flaws with his argument.

       First, Clark’s argument is explicitly foreclosed by binding Second Circuit authority. In the

Ulbricht appeal, the Second Circuit held that:

       Like telephone companies, Internet service providers require that identifying
       information be disclosed in order to make communication among electronic devices
       possible. In light of the Smith rule, no reasonable person could maintain a privacy
       interest in that sort of information. We therefore join the other circuits that have
       considered this narrow question and hold that collecting IP address information
       devoid of content is constitutionally indistinguishable from the use of a pen register.

United States v. Ulbricht, 858 F.3d 71, 97 (2d Cir. 2017) (citing decisions by the Third, Fourth,

Sixth, Eighth, and Ninth Circuits), cert. denied, 138 S. Ct. 2708 (2018).

       Clark cites zero cases for the proposition that packet sniffing even rises to the level of a

search, nor has the Government found any. This is unsurprising. A website’s IP address is non-

content information that is extremely limited in scope; it reveals no information whatsoever about

any particular person operating or accessing the website or their location; and the website’s founder

had chosen to create a massive marketplace and to make that website publicly available. These

considerations are the touchstones of the Fourth Amendment analysis. This case is a therefore far

cry from the cases relied on by Clark, because those cases all involve significant personal privacy

interests in the United States—either an individual’s location (Carpenter, Lambis) or the activity

within an individual’s home (Kyllo). Those types of details—when a specific person goes to

particular places, or what a specific person does within the sanctity of his own home—are deeply

personal. A website’s IP address is not; indeed, it involves no personal privacy interests at all.

Rather, an IP address is simply a website identifier that is as sterile, impersonal, and limited as

information can be: 6 to 10 digits. That’s it. (Thus, while the IP address for the Icelandic Server

led to Iceland, Ulbricht was halfway across the globe in San Francisco.)

                                                 35
        Case 1:15-cr-00866-WHP Document 39 Filed 12/12/19 Page 42 of 55



       Clark strains to draw support from Carpenter v. United States, 138 S. Ct. 2206 (2018). But

Carpenter did not deal with packet sniffing, did not overrule the Second Circuit’s opinion in

Ulbricht, and is inapposite here. In Carpenter, the Supreme Court held that “an individual

maintains a legitimate expectation of privacy in the record of his physical movements as captured

through CSLI [cellsite location information].” Id. at 2217 (emphasis added). The Carpenter Court

explained that time-stamped CSLI “provides an intimate window into a person’s life, revealing

not only his particular movements, but through them his familial, political, professional, religious,

and sexual associations.” Id. (citations and internal quotation marks omitted).            The Court

elaborated, “[a] cell phone faithfully follows its owner beyond public thoroughfares and into

private residences, doctor’s offices, political headquarters, and other potentially revealing locales.”

Id. at 2218. And such location information is saved by wireless carriers for up to five years, and

is captured for everyone; “[o]nly the few without cell phones could escape this tireless and absolute

surveillance.” Id. In explaining why the third-party doctrine did not apply to CSLI, the Court

noted, “[t]here is a world of difference between the limited types of personal information addressed

in Smith and Miller and the exhaustive chronicle of location information casually collected by

wireless carriers today.” Id. at 2219 (emphasis added). The Court therefore ruled that a warrant

was generally needed to obtain CSLI, given “the deeply revealing nature of CSLI, its depth,

breadth, and comprehensive reach, and the inescapable and automatic nature of its collection.” Id.

at 2223. None of these considerations applies to the extremely limited class of information

obtained here—a series of sterile digits in Iceland, untethered to any person (and certainly not

Clark), and revealing no information whatsoever about a person’s movements, activities, or

associations.




                                                  36
        Case 1:15-cr-00866-WHP Document 39 Filed 12/12/19 Page 43 of 55



       Clark’s argument fails for at least three more reasons discussed in more detail above. First,

even assuming arguendo that packet sniffing is a search, under these facts, it would be a foreign

search outside the reach of the Fourth Amendment. Second, as a Canadian citizen then in Thailand,

Clark has no standing to object to agents’ review of Icelandic IP address information. And third,

even if the Court disagrees with the foregoing, the good-faith exception plainly applies, especially

given that the Second Circuit explicitly approved of this investigative technique in Ulbricht, a

2017 decision, based on then-controlling precedent. For all of these reasons, Clark’s packet-

sniffing arguments fail.


IV. CLARK’S THAILAND-RELATED MOTIONS ARE MERITLESS

       Clark’s Thailand-related motions can be divided into two buckets—his post-arrest

statements and devices seized from him in Thailand. His motions to suppress his post-arrest

statements in Thailand should be denied for two independent reasons: waiver and compliance with

Miranda. His motions to suppress the contents of his devices should be denied for several reasons,

including that it was eminently reasonable for foreign law enforcement officers to seize the

electronic devices of a defendant charged with cyber crimes in connection with his arrest—

especially where (as here) those devices were not searched before a judicially authorized warrant

was obtained.

       A. Clark Has Offered No Basis to Suppress His Post-Arrest Statements, Nor is There
          Any

       As noted above, Clark made four different post-arrest statements in Thailand—two were

oral statements, and two were written statements. Clark made all four statements while he was in

Thai custody, but only the two oral statements were made in response to questioning. In these

statements, Clark expressed interest in immunity; he conveyed significant technical expertise



                                                37
        Case 1:15-cr-00866-WHP Document 39 Filed 12/12/19 Page 44 of 55



involving Tor; and he repeatedly stated that he went by “Mongoose”—the same (highly unusual)

name that he indicated he sometimes went by, in a chat with Ulbricht.

        As a preliminary matter, Clark offers literally no basis at all for suppressing any, let alone

all, of his post-arrest statements. He has simply moved to suppress each (see Dkt. 32 (Motion

Statement), but entirely failed to explain the legal basis. In this situation, waiver applies. A party’s

failure to address an issue in its principal brief typically “constitutes waiver.” Gross v. Rell, 585

F.3d 72, 95 (2d Cir. 2009) (citing Zhang v. Gonzales, 426 F.3d 540, 541 n.1 (2d Cir. 2005)). The

Government cannot meaningfully respond when there are no reasons given, no citations offered,

no bases supplied. Clark’s motions to suppress his four post-arrest statements in Thailand should

be denied on this ground alone.

        When a statement or confession is obtained through interrogation of a defendant who is in

custody, the Government must demonstrate that the defendant was informed of, and validly

waived, his Fifth Amendment rights under Miranda v. Arizona, 384 U.S. 436 (1966). To prove a

valid waiver of Miranda rights, the Government must show, by a preponderance of the evidence,

that the defendant relinquished his rights voluntarily and that the defendant had a full awareness

of the rights being waived and the consequences of waiving those rights. See Colorado v.

Connelly, 479 U.S. 157, 167–69 (1986); United States v. Jaswal, 47 F.3d 539, 542 (2d Cir. 1995)

(per curiam). The defendant need not “know and understand every possible consequence of a

waiver of the Fifth Amendment privilege.” Colorado v. Spring, 479 U.S. 564, 574 (1987). Rather,

the accused need only be aware that his statements may be used against him in future prosecution,

and that “he may choose not to talk to law enforcement officers, to talk only with counsel present,

or to discontinue talking at any time.” Id.




                                                  38
        Case 1:15-cr-00866-WHP Document 39 Filed 12/12/19 Page 45 of 55



       A related but distinct requirement is that a defendant’s statement must be voluntary. A

statement is not voluntary within the meaning of the Fifth Amendment if it is obtained by

“‘techniques and methods offensive to due process’ or other circumstances in which the suspect

clearly had no opportunity to exercise ‘a free and unconstrained will.’” Oregon v. Elstad, 470 U.S.

298, 304 (1985) (quoting Haynes v. Washington, 373 U.S. 503, 514–15 (1963)). “No single

criterion controls whether an accused’s confession is voluntary: whether a confession was obtained

by coercion is determined after a careful evaluation of the totality of the surrounding

circumstances.” Green v. Scully, 850 F.2d 894, 901 (2d Cir. 1988). The critical issue relevant to

voluntariness looks to whether the defendant’s will was “overborne” by the conduct of law

enforcement officers such that his statements cannot be deemed to be the “product of a rational

intellect and a free will.” Lynumm v. Illinois, 372 U.S. 528, 534 (1963) (internal quotation marks

omitted). “In applying the totality of the circumstances test, those factors that a court should

consider to determine whether an accused’s confession is voluntary center around three sets of

circumstances: (1) the characteristics of the accused, (2) the conditions of interrogation, and (3) the

conduct of law enforcement officials.” Green, 850 F.2d at 901–02. The age of the accused,

education level, intelligence, advice regarding constitutional rights, length of detention, repeated

and prolonged questioning, and the use of physical punishment are some of the criteria that courts

consider when further evaluating the totality of the circumstances. Schneckloth v. Bustamonte,

412 U.S. 218, 226 (1973). Compliance with Miranda, although not dispositive, is a significant

factor weighing in favor of a finding of voluntariness, and “[i]n general, a suspect who reads,

acknowledges, and signs an ‘advice of rights’ form before making a statement has knowingly and

voluntarily waived Miranda rights.” United States v. Taylor, 745 F.3d 15, 23 (2d Cir. 2014); see

also Berkemer v. McCarty, 468 U.S. 420, 433 n.20 (1984).



                                                  39
        Case 1:15-cr-00866-WHP Document 39 Filed 12/12/19 Page 46 of 55



       The foregoing summarizes the familiar Miranda principles in a mine-run domestic case;

“where Miranda has been applied to overseas interrogations by U.S. agents, it has been so applied

in a flexible fashion to accommodate the exigencies of local conditions.” In re Terrorist Bombings,

552 F.3d at 205. The Second Circuit has applied “[t]his context-specific approach.” Id.

       Clark has not even tried to argue any violation of these familiar principles, nor could he.

In connection with both of his in-custody interviews with HSI Special Agent Joseph, Clark was

advised of his Miranda rights orally and in writing. In both instances, Clark signed the advice-of-

rights form, confirming his understanding of his rights. (See Exs. A and B). As for his written

statements, these were not in response to questioning at all. Indeed, his written statements were

the voluntary, deliberate, calculated words of a man who (by his own admission) sought immunity.

There is no basis to suppress any of these statements. 19

       B. There Is No Basis to Suppress the Contents of Clark’s Devices Seized in Thailand

       Clark next seeks to suppress the contents of electronic devices seized from his home. He

alleges that Thai officers beat him with sticks to induce him to sign a form consenting to the seizure

of his devices. The Government is not aware of any information corroborating the defendant’s

self-serving claim. Clark’s brief—filed nearly four years after the alleged events in question—

was the first time that he mentioned these allegations to the Government, despite the fact that he

made four separate post-arrest statements in Thailand over several months. In any event, Clark

conflates two issues. The Government does not need the consent form. The Government is not

relying on that form for its authority to search the devices, and does not intend to introduce the

consent form in its case-in-chief. As for the devices, it was entirely reasonable (and unsurprising)



19
   Clark’s final post-arrest statement occurred at the 500 Pearl Street courthouse in June 2018, on
the day that he was extradited to the United States. The Government has no intention of using, in
its case-in-chief, Clark’s statement to FBI agents that day.
                                                 40
        Case 1:15-cr-00866-WHP Document 39 Filed 12/12/19 Page 47 of 55



for the Royal Thai Police—aware that Clark was charged with sophisticated computer crimes—to

seize Clark’s computers and electronic devices.

            1. Factual Background

       By way of background, in or around April 2015, the United States submitted a request to

the Kingdom of Thailand to arrest Roger Thomas Clark. Attached to that request were a criminal

Complaint against Clark and an arrest warrant, both issued in this District. (Dkt. 1 (15 Mag.

1335)). The Complaint made plain that this was a computer crime. For instance, the Complaint

explained that the charges related to Clark’s various roles in the Silk Road, “an underground

website” that “hosted a sprawling black-market bazaar on the Internet, where illegal drugs and

other illicit goods and services were regularly bought and sold by the site’s users.” The Complaint

also noted that Clark (1) “hir[ed] and manag[ed] a computer programmer who assisted in

developing computer code and maintaining Silk Road’s technical infrastructure”; (2) provided

“advice to Ulbricht regarding managing and operating Silk Road, including security advice”;

(3) assisted in “promoting sales on the Silk Road website; and (4) conducted “research and

collect[ed] intelligence on the efforts of law enforcement to investigate Silk Road.” Finally, the

Complaint noted that law enforcement recovered, from Ulbricht’s laptop computer, “over a

thousand pages of chats between Ulbricht and “VJ” and “Cimon”; the Complaint supplied

examples of a number of these chats about a host of topics, including a chat in which Clark

recommended security improvements to the Silk Road website.

       On or about December 3, 2015, the Royal Thai Police arrested Clark in his home on Koh

Chang Island in Thailand. In connection with Clark’s arrest, the Royal Thai Police seized various

electronic devices from Clark’s home (the “Thai Devices”), an unsurprising fact in a computer




                                                  41
         Case 1:15-cr-00866-WHP Document 39 Filed 12/12/19 Page 48 of 55



crime case. 20 Clark has not alleged that U.S. law enforcement participated in his arrest, or in the

seizure of the Thai Devices, in any way, nor does the Government have any information to suggest

any involvement or direction by U.S. law enforcement.

        The Thai Devices were later supplied to U.S. law enforcement in response to a post-arrest

MLAT request, and subsequently searched pursuant to a judicially authorized search warrant

signed in this District. 21

             2. Discussion

        The United States submitted a request to the Kingdom of Thailand to arrest a defendant in

a sophisticated cybercrime case. The Royal Thai Police, acting alone, arrested the defendant in

his home; they also seized the Thai Devices—an unsurprising fact in a case involving computer

crime. The Government later obtained a judicially authorized search warrant in this District that

did not rely, in any way, on the consent form. That ends the matter. As noted above, the Silk

Road website operated online, required access through the Tor browser, and required payment

through electronic currency (Bitcoin); thus, anyone involved in Silk Road (such as Clark)

necessarily used electronic devices. It is eminently reasonable for foreign law enforcement

officers to seize a cyber-defendant’s devices in connection with his arrest—especially where (as

here) those devices were not searched before a judicially authorized warrant was obtained.




20
  Three of the Thai Devices are encrypted computers. At this time, the Government has not been
able to access the contents of these three computers, though the Government’s efforts to decrypt
the devices is ongoing.
21
  Unlike the Icelandic Server, the Thai Devices were not imaged or accessed overseas. Although,
consistent with Verdugo-Urquidez, a warrant was not necessary to search these devices belonging
to a foreign national with no ties to the United States after they were seized by foreign law
enforcement abroad, the Government obtained a search warrant out of an abundance of caution.
                                                42
        Case 1:15-cr-00866-WHP Document 39 Filed 12/12/19 Page 49 of 55



       The defendant contends that the “case law that has developed in the related context of a

defendant seeking to suppress a coerced statement is instructive. One of the justifications for

excluding confessions that were induced by physical or psychological compulsion is the concern

that a statement obtained through those might not be true.” (Def. Br. 40). Such concerns plainly

are not at issue here, given that (1) the Government did not rely on the consent form in obtaining

a search warrant; (2) the Government will not rely on the consent form in its case-in-chief at trial;

and (3) such concerns do not affect, in any way, the reliability or accuracy of electronic devices

recovered from a cyber-defendant’s home. In any event, the defense’s focus on cases in which

defendants sought to suppress an allegedly coerced statement is unavailing, for the law requires

far more than even Clark’s uncorroborated claims. See, e.g., United States v. Salameh, 152 F.3d

88, 117 (2d Cir. 1998) (holding an accused’s statement to be voluntary where, prior to being taken

into U.S. custody, he had been incarcerated in Egypt and tortured for ten days); Campaneria v.

Reid, 891 F.2d 1014, 1020 (2d Cir. 1989) (holding that interrogation was not coercive where the

defendant was young, foreign-born with a poor command of English, “suffering from a serious

knife wound and was in significant pain,” and “questioned while in the ICU with tubes running in

and out of his body”).


V. CLARK’S DISCOVERY REQUESTS SHOULD ALL BE DENIED

       Notwithstanding the extensively developed record in this case and the prior Ulbricht

prosecution, Clark essentially reincorporates Ulbricht’s sweeping discovery requests “relat[ing] to

the manner in which Agent Tarbell and another member of the CY-2 squad located the Silk Road

IP address in ‘early June’ of 2013.” (Def. Br. 33). Clark, like Ulbricht before him, has failed to

make any specific showing of materiality that would justify these requests, and they should

therefore be denied.


                                                 43
        Case 1:15-cr-00866-WHP Document 39 Filed 12/12/19 Page 50 of 55



       Clark’s discovery requests are based on the imaginative theory that his Fourth Amendment

rights were somehow violated by an unspecified government agency—as opposed to a competent

showing of materiality. A defendant bears the burden of making a prima facie showing that any

documents he seeks under Rule 16(a)(1)(E) are material to preparing the defense. United States

v. Maniktala, 934 F.2d 25, 28 (2d Cir. 1991); United States v. McGuinness, 764 F. Supp. 888, 894

(S.D.N.Y. 1991). To satisfy this burden, the defendant “must offer more than the conclusory

allegation that the requested evidence is ‘material.’” United States v. Ashley, 905 F. Supp. 1146,

1168 (E.D.N.Y. 1995) (citing McGuinness, 764 F.Supp. at 895). Similarly, “basing discovery

requests on nothing more than mere conjecture” is a “non-starter.” United States v. Persico, 447

F. Supp. 2d 213, 217 (E.D.N.Y. 2006) (rejecting discovery request for “long list of items,” where

“[t]he theme underlying these requests is that only Defendants, upon review of the requested

material, will be able to discern whether or not impeachment or exculpatory information is

embedded therein,” adding: “[T]he criminal pretrial discovery process does not work that way.”).

       The Government has explained how the FBI was able to locate the Icelandic Server, and it

has already explained at length how Ulbricht was identified as “DPR.” There is therefore no basis

for Clark to go on a “blind and broad fishing expedition” for proof of some darker, alternative

storyline, somehow involving violations of his Fourth Amendment rights, when there isn’t a shred

of evidence that any such violations actually happened. United States v. Larranga Lopez, 05 Cr.

655 (SLT), 2006 WL 1307963, at *7-*8 (E.D.N.Y. May 11, 2006) (Rule 16 “does not entitle a

criminal defendant to a ‘broad and blind fishing expedition among [items] possessed by the

Government on the chance that something impeaching might turn up’” (quoting Jencks v. United

States, 353 U.S. 657, 667 (1957)); see also United States v. Wilson, 571 F. Supp. 1422, 1424

(S.D.N.Y. 1983) (rejecting discovery motion where its “wide-ranging scope suggests that the



                                               44
         Case 1:15-cr-00866-WHP Document 39 Filed 12/12/19 Page 51 of 55



defendant is not seeking information to which he is entitled under the discovery rules to enable

him to defend against the current charge, but that he is engaged upon a fishing expedition which,

if permitted, would in effect require the government to disgorge material contained in its internal

investigatory files”). 22

        Because Clark has not established that he has a reasonable expectation of privacy in the

Icelandic Server—or standing to assert any claims in its foreign search under the Fourth

Amendment—his motion should be denied. See United States v. Ulbricht, No. 14 Cr. 68 KBF,

2014 WL 5090039, at *4 (S.D.N.Y. Oct. 10, 2014), aff’d, 858 F.3d 71 (2d Cir. 2017) (denying

Ulbricht’s motions for discovery into the manner the Icelandic Server was located and to suppress

the server based on defendant’s failure to establish a reasonable expectation of privacy in the




22
   Clark’s discovery requests are improper for other reasons as well. For one thing, the requests
are principally posed in the form of interrogatories, which are out of place in the criminal context.
See United States v. Conder, 423 F.2d 904, 910 (6th Cir. 1970) (“By its very terms Rule 16[] is
limited to inspection and copying of tangible objects. Clearly therefore, the interrogatories filed
by the defendants here were not an appropriate mode of discovery . . . .”); United States v.
Cameron, 672 F. Supp. 2d 133, 137 (D. Me. 2009) (rejecting criminal discovery demands that
“sound more like civil interrogatories under civil Rule 33 than document requests under Rule
16(a)(1)(E)”); United States v. Schluter, 19 F.R.D. 415, 416 (S.D.N.Y. 1956) (“There is no
counterpart in the Rules of Criminal Procedure providing for . . . interrogatories such as are
permitted under . . . the Rules of Civil Procedure.”). Moreover, even to the extent Clark’s
discovery requests could be construed as seeking documents, the documents that would be at
issue—to the extent they existed—would consist largely or entirely of internal reports or other
documents generated by agents or attorneys during the investigation, which are not subject to
discovery under Rule 16. See Fed. R. Crim. P. 16(a)(2) (Rule 16 “does not authorize the discovery
or inspection of reports, memoranda, or other internal government documents made by an attorney
for the government or other government agent in connection with investigating or prosecuting the
case”); see also, e.g., United States v. Batista, 06 Cr. 265, 2009 WL 910357, at *10 (E.D.N.Y.
Mar. 31, 2009) (denying defendant’s request for “a variety of government and reports and records”
sought in effort to collect evidence for suppression motion, holding that Rule 16(a)(2) “expressly
prohibits such disclosures”); see generally United States v. Armstrong, 517 U.S. 456, 463 (1996)
(“[U]nder Rule 16(a)(2), [a defendant] may not examine Government work product in connection
with his case.”); United States v. Rufolo, 89 Cr. 938 (KMW), 1990 WL 29425, at *1 (S.D.N.Y.
Mar. 13, 1990) (holding Rule 16(a)(2) bars disclosure of investigative, agent, and surveillance
reports prepared by federal agents).
                                                 45
        Case 1:15-cr-00866-WHP Document 39 Filed 12/12/19 Page 52 of 55



Icelandic Server); cf. Watson, 404 F.3d at 167 (upholding denial of suppression motion without a

hearing where defendant failed to proffer affidavit alleging possessory interest in premises

searched); United States v. Parilla, No. 13 Cr. 360 (AJN), 2014 WL 1621487, at *5 (S.D.N.Y.

Apr. 22, 2014) (denying motion to suppress fruits of vehicle search without a hearing where

defendant had failed to show that he possessed “any property rights in the vehicle”).

       Even if Clark were to demonstrate that he has standing to challenge the search of the

Icelandic Server, which he has failed to do, none of the discovery he seeks is related to any

plausible violation of Clark’s Fourth Amendment rights. Clark’s motion, supported by the

Declaration of Joshua Michel, claims that the “[t]he bulk of what is sought will help defense expert

Joshua Michel reach a definitive conclusion on the validity of Agent Tarbell’s claims” regarding

the manner in which the Icelandic Server was identified. But in the next breath, the defense

discloses that the expert has already reached the opinion that, purportedly, “it would have been

implausible for Agent Tarbell to access the .49 server in the manner he claimed.” (Def. Br. 35).

At bottom, however, nothing in the Michel Declaration actually alleges that the Icelandic Server

was either located or searched in a manner that violated the Fourth Amendment. It merely critiques

certain aspects of the Tarbell Declaration concerning how the Icelandic Server was located. The

Michel Declaration fails to allege any alternative explanation of how the Icelandic Server was

located that, if proven, would establish that Clark’s Fourth Amendment rights were somehow

violated. 23 Thus, whatever quarrel Mr. Michel has with the Tarbell Declaration is irrelevant in the



23
  The only alternative version of events offered by the Michel Declaration is the assertion that
when former Agent Tarbell typed the IP address of the Icelandic Server into an ordinary web
browser—after he had already observed the IP address leaking from the Silk Road website—he
should not have been able to access what Michel believes was the “back-end” part of the Silk Road
marketplace website rather than the “front-end” of the website. Michel Decl. ¶¶ 15-30. Nothing
about this technical dispute impacts the lawfulness of the initial identification of the IP address.
The Government had ample reason to ask Icelandic authorities to search the Icelandic Server and,
                                                46
        Case 1:15-cr-00866-WHP Document 39 Filed 12/12/19 Page 53 of 55



absence of any competent, affirmative allegations of fact that could supply a basis for suppression

if proven at a hearing. See Parilla, 2014 WL 1621487, at *5 (denying suppression motion where

defendant merely argued that agent affidavit failed to adequately explain the circumstances leading

to the seizure of the evidence at issue: “[W]ithout evidence showing that the search violated

[defendant’s] rights, there is no basis for suppression . . . [and] likewise no basis for [an]

evidentiary hearing.”).

       The Tarbell Declaration makes clear that Special Agent Tarbell obtained the IP address of

the Silk Road Website through closely examining traffic data received from the Silk Road website

when he used a part of it that was fully accessible to the public at large—the login interface—and

received error messages that were accessible to any user who entered erroneous login information.

That is plainly not a search. In any event, because the Icelandic Server was located outside the

United States, the Fourth Amendment would not have required a warrant, as explained above. See

Vilar, 729 F.3d at 86; In re Terrorist Bombings, 552 F.3d at 167. At most, any search of the

Icelandic Server needed only to be “reasonable”—that is, justified by “legitimate governmental

interests.” Vilar, 729 F.3d at 86.

       The Government has already made extensive disclosures to Clark of materials properly

subject to disclosure under Rule 16, including all the materials related to the Icelandic Server

previously produced to Ulbricht. Indeed, the Government has gone well beyond its Rule 16




thus, to the extent the Fourth Amendment even applies to that search, it was plainly reasonable.
FBI noticed that the IP address of the Icelandic Server had leaked from the Silk Road website (a
vulnerability corroborated by Ulbricht in his own journal). Pen register data for the server
collected by Icelandic authorities reflected a high volume of Tor traffic flowing to the server,
consistent with it hosting a Tor hidden service. See Watson, 404 F.3d at 167 (upholding denial of
suppression motion without hearing where “defendant failed to show that he could challenge the
search under the Fourth Amendment, even assuming we credited the facts asserted in his counsel’s
affirmation”).
                                                47
        Case 1:15-cr-00866-WHP Document 39 Filed 12/12/19 Page 54 of 55



obligations, producing to the defense—at the initial pretrial conference in June 2018—a binder

consisting of much of the best “identity” evidence in this case (i.e., a roadmap as to how the

Government proves that Clark was “Variety Jones,” “VJ,” and “Cimon” on Silk Road). That

decision is representative of how the Government has approached its discovery obligations

throughout this case. For instance, in an abundance of caution, the Government made the entirety

of a co-conspirator’s device available to defense counsel, rather than risk that a pertinent file might

be inadvertently omitted if the Government produced only a subset of files on that device. And an

Assistant U.S. Attorney and FBI Special Agent repeatedly conducted telephonic troubleshooting

for the defense from the FBI’s offices, in order to ensure the defense could promptly access all

previously produced discovery, including Silk Road servers.

       Throughout discovery, which has consisted (to date) of approximately a dozen productions,

the Government has made clear that it is aware of its continuing obligations to produce any

exculpatory evidence in its possession, or any further material evidence within the parameters of

Rule 16. There is no reason to doubt that the Government has acted in good faith. Accordingly,

Clark’s discovery requests should be denied. See United States v. Savarese, 01 Cr. 1121 (AGS),

2002 WL 265153, at *2 (S.D.N.Y. Feb. 22, 2002) (“To the extent [defendant] seeks more specific

types of documents, the materiality of which he can articulate in more than a conclusory fashion,

he may make a further request.         Otherwise, the Court must, as always, depend upon the

Government’s good faith in complying with its obligations under Rule 16.”).




                                                  48
      Case 1:15-cr-00866-WHP Document 39 Filed 12/12/19 Page 55 of 55



VI. CONCLUSION

      Clark’s motions are all meritless and should be denied without a hearing.


Dated: New York, New York
       December 12, 2019

                                                  Respectfully submitted,

                                                  GEOFFREY S. BERMAN
                                                  United States Attorney for the
                                                  Southern District of New York


                                            By:   ___________/s/_______________
                                                  Michael D. Neff
                                                  Vladislav Vainberg
                                                  Eun Young Choi
                                                  Assistant United States Attorneys
                                                  (212) 637-2107/1029/2187




                                             49
